Case 2:20-ap-01575-ER   Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                        Exhibit Exhibit C-2 Page 1 of 37




       EXHIBIT C-2
    Case 2:20-ap-01575-ER                                     Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                                              Exhibit Exhibit C-2 Page 2 of 37


                                                                                  blue ij of california




                                             SETON MEDICAL CENTER

                      Provider Agreement
                                                              Fee For Service Hospital




                                                                  December 1, 201 7




                                                                                                         ,·,:,·;,;·_:;   ''.'.'



!Hue Shield of Cdlllomio
      lii~;     '"~·p1 :~, .•·:(~:: .. •••   /. ,;_:   r.··
Case 2:20-ap-01575-ER                Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                     Exhibit Exhibit C-2 Page 3 of 37


                                                                      blue, of cal if ornia

                                            TABLE OF CONTENTS

  l.       DEFINITIONS
  I. I     Agreement Year
   I .2    Allowed Charges
  1.3      Authorization/Authorized
  1.4      Benefit Program
  1.5      Blue Shield Providers
  1.6      Case Rate
  I. 7     Charge Master
  1.8      Charge Master Year
  1.9      Copayment
  I . 10   Covered Services
  1.11     Emergency Services
  1.12     Evidence of Coverage
  1.13     Health Services Contract
  1.14     Hospital Services
  I .15    Inpatient
  I. J 6   Inpatient Services
  1.17     Medically Necessary or Medical Necessity
  1.18     Member
  1.19     Outpatient Services
  1.20     Per Diem Rate
  1.21     Per Visit Rate
  1.22     Provider Appeal
  1.23     Provider Manual

  II.      OBLIGATIONS Of HOSPITAL
  2. l     Hospital Services
  22       Location and Availability
  2.3      Licensure & Accreditation
  2.4      Standards for Provision of Care
  2.5      Quality Improvement/Case Management/Utilization Management Progran1s
  2.6      Service Authorization
  2.7      Cooperation with Discharge Planning
  2.8      Physician Access
  2.9      Submission of Physician Hospital Privilege Roster
  2.10     Provider Manual
  2.11     Disclosures
  2.12     INTENTIONALLY LEFT BLANK

  Ill.     OBLIGATIONS OF BLUE SHIELD
  3.1      Directory & Use of Names



  SETON MEDJCAL CENTER· FFS Ho~p Agrcc111cm_Basc 12-01-17_1'7
  !lase SETON MEDICAL. CENTER· FFS Hosp 1\grccmcnt_Basc ! 2-fJI -17 _1·7l2 I I 7Finul.doc~ v47 rev 7/10/17
  l'ropricim-y nnd Conlidcnlinl "Blu1o Shield of California
Case 2:20-ap-01575-ER                 Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                      Exhibit Exhibit C-2 Page 4 of 37



                                                                      blue~ of california
  3.2      Administrative Services
  3.3      Disclosure of Information

  IV.      ELIGIBILITY OF BLUE SHIELD MEMBERS
  4.1      Identification Cards & Verification
  4.2      Vcri fie at ion of Eligibility
  4.3      Payment of Premiums

  V.       BILLING, COl'vlPENSA TION & CHARGE MASTER OBLIGATIONS
  5.1      Claims Submission
  5.2      Compensation Amounts
  5.3      Copayments
  5.4      Overpayment Recoveries
  5.5      Charge Master Notifications
  5.6      Adjustments Resulting From Charge Master Increases
  5.7      Right to Audit Charge Master
  5.8      Late Charge Master Notification Recoveries
  5.9      BlueCard Claims
  5.10     Payments to Subcontractors

  VJ.      PROTECTION OF MEl'vlBERS
  6.1      Non-discrimination
  6.2      Charges to Members
  6.3      Third Party Liens
  6.4      Benefits Determination
  6.5      Member Complaints & Grievances
  6.6      Medical Necessity Assistance
  6.7      Free Exchange of Information
  6.8      Insurance

  VII.     MEDICAL RECORDS & CONFIDENTIALITY
  7.1      Medical Records
  7.2      Confidentiality
  7.3      Member Access to Records

  VIII.    COOPERATION WITH AUDITS & CERTfflCATIONS
  8.1      Disclosure of Records
  8.2      Site Evaluations
  8.3      Accreditation Surveys
  8.4      Performance/Compliance Monitoring

  IX.      RESOLUTION OF DISPUTES
  9.1      Provider Appear Resolutions Process
  9.2      Arbitration of Disputes
                                                           1

  SETON MEDICAL CENTER· FFS lfosp t\grecmcnt_Basc 12-01-17_\·7
  Base SETON ;-..,1EDICAL CENTER· FFS Hosp Agrccmcnt_Basc l2-01-17 _v7121 l 7Finul.<lon: \'·17 re\' 7/10/17
  Proprkwry and Conri<lcntial - Blu~ Shield ofCalifomin
Case 2:20-ap-01575-ER              Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                   Exhibit Exhibit C-2 Page 5 of 37



                                                                  blue ij of california

  9.3       Limitation of Actions
  9.4       Appeals

  X.        TERM & TERJvlINATION
  IO.I      Term
   I 0.2    Termination Without Cause
   I 0.3    Termination for Cause
   IOA      Immediate Termination
   l 0.5    Effect of Termination
   l 0.6    Termination Not an Exclusive Remedy
   10.7     Survival

  XL        OTHER PA YORS
  I I.I     Other Payors
  l l .2    Responsibility for Payment
  11.3      Applicability of Agreement: Identity of Other Payors

  XII.      GENERAL PROVISIONS
  12.1      Entire Agreement
  12.2      Amendments
  12.3      Assignment
  12.4      Thir<l Parly Bi.:11eficiaries
  12.5      Notices
  12.6      Independent Contractors
  12.7      Indemnification
  12.8      Waiver of Breach
  12.9      Force Majeure
  12.10     Confidcmiality
  12.11     Non-Solicitation
  12.12     Association Disclosure
  12.13     Governing Law
  12.14     Preemption by Federal Law
  12.15     Compliance With Law
  l 2.16    Interpretation of Agreement
  12. l 7   Counterparts
  12. l 8   Tiered Benefit Designs and Narrow Network

  EXHIBITS
  A - Hospital Information
  B - Applicable Benefit Programs
  C - Compensation Amounts/Payment Schedule
  D - General Notes to Compensation Amounts/Payment Schedules
  E - Participation in the Blue Shield EPN Network


                                                        3

  SETON MEDICAL CENTER - FFS Hosp /\g.rccment_Ba,e L!-Ol-l 7_v7
  Base SETON MEDICAL CENTER - FFS Hosp Agrccment_Bnse 12-01-17 _v7J21 I 7Final.docx v-17 rev 7/10/17
  Proprietllry and Cnnlideminl - Blue Shidd of California
Case 2:20-ap-01575-ER                   Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                             Desc
                                        Exhibit Exhibit C-2 Page 6 of 37



                                                                           blue ~ of calif ornia

                                           BLUE SHIELD OF CALIFORNJA
                          FEE FOR SERVICE HOSPITAL AGREEMENT

  This Fee For Service Hospilal Agreement (this "Agreement") is entered into by and between
  SETON tv1EDICAL CENTER. a California corporation ("Hospital"), and California Physicians'
  Servin!, dba Blue Shield of California, a California nonprofit corporation ("Blue Shield"). This
  Agreement shall be effective December l. 2017 (lhe "Effective Date").

                                                          RECITALS

  A.        Blue Shield is licensed as a prepaid health care service plan under the Knox-Keene Act of
            1975, as amended (the "Knox-Keene Act"). Blue Shield contracts with individuals,
            associations, employer groups, and governmental entities to provide or to arrange for the
            provision of covered health care services lo Members (as defined herein) enrolled in HMO.
            EPO, and PPO benefit plans.

  B.        llospital owns and operates an acute care hospital and is duly licensed and qualified to
            provide inpatient and outpatient hospital services to Members.

  C.        Hospital and Blue Shield desire that Hospital provide fee for service inpatient and
            outpatient hospital services (excluding capitated hospital agreement as described in Section
            12. l of this Agreement) to Members in accordance with the terms of this Agreement.

                                                      I. DEFINITIONS

  For purposes of this Agreement. the following capitalized terms shall have the meanings ascribed
  to them below:

  I.I       Agreement Year: is the twelve (12)-month period beginning on the Effective Date, and
            each twelve ( 12)-month period beginning on each annual anniversary date of the Effective
            Date thereafter.

  L2        Allowed Charges; are charges billed by Hospital. in accordance with Hospital's Charge
            Master. for Hospital Services furnished pursuam to this Agreement. less those charges. if
            any. disallowed by Blue Shield pursuant to g~hiR.i.LQ hereto.

  l.3       Authorization/Authorized: is the approval of Blue Shield, or its delegate. for the
            provision of Covered Services obtained in accordance with, and as further described in, the
            Provider Manual and Section 2.6 of this Agreement.

  IA        Benefit Program: is a group or individual Health Maintcmu11.:e Organization (HfvlO).
            including Point-ot:.scrvice (POS). Exclusive Provider Organization (EPO). or Preferred
            Provider Organization (PPO) health care product offered by Blue Shield pursuant to a
                                                               ./

  SETON MEDICAL CENTER· FFS I !osp t\gr.:cnmnt_Ba,c 12-01-17 _v7
  Bu,c SFION MEDIC:\!. CENTER • FFS I losp Agrccm.:nt_Ba,c l 2·01-17_ v712 l l 7Final.doc::,: ,·-17 r..:1· 7/10/17
  l'r(>prii!lury und Confi(kntinl - Blue Sl1ic:IJ of California
Case 2:20-ap-01575-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                    Exhibit Exhibit C-2 Page 7 of 37


                                                                   blue ij of california
           Health Services Contract (and riders, if any, thereto).

  1.5      Blue Shield Providers:       are those licensed health care providers, including. without
           limitation, instiLUtional providers, that have entered into agreements with Blue Shield to
           provide Covered Services lo Members.

  1.6      Case Rate: is a rate of reimbursement paid by Blue Shield for certain Hospital Services
           identified in this Agreement, furnished during a single inpatient or outpatient admission,
           and, except as otherwise set forth in this Agreement. constitutes payment in full for all
           Hospital Services provided by Hospital during such admission.

  1.7      Charge Master: is the uniform schedule of charges. in either electronic or printed form,
           represented by Hospital to be its gross billed charges for all Hospital procedures, services,
           supplies and drugs that are billed and charged on a UB-04 billing fi.)rm or its electronic
           billing equivalent. regardless of payor type.

  1.8      Charge Master Y car: is the twelve ( 12)-rnonth period beginning on August I st and each
           twelve (12)-month period beginning on each annual anniversary date of August 1st
           thereafter,

  1.9      Copavmcnt:      is any copaymenL deductible. and/or coinsurance amount for ·which a
           Member is financially responsible in connection with the receipt of Covered Services as
           specifically described in the Health Services Contract and/or Evidence of Coverage
           applicable to the tvlembcr and in effect as of the date of service.

  1.10     Covered Services: arc Medically Necessary health care services, supplies and drugs that
           a Member is entitled to receive pursuant to the Health Services Contract and/or Evidence
           of Coverage applicable to the Member.

  1.1 l   Emergcncv Services: arc Covered Services required to address an unexpected medical
          condition, including a psychiatric emergency medical condition, manifesting itself by acute
          symptoms of sufficient severity (including severe pain) such that the absence of immediate
          medical attention could reasonably be expected to result in: (a) placing the Member's health
          in serious jeopardy: or in the case of a pregnant woman, the health of the woman or her
          unborn child (b) serious impairment to bodily functions; or (c) serious dysfunction of any
          bodily organ or part. For Blue Shield Medicare Advantage Members. Emergency Services
          also include any other services defined as emergency services in Title 42 of the Code of
          Federal Regulations, Section 422.113.

  1.12    Evidence of Coverage: is the document issued to a Member. pursuant to California law,
          that describes the benefits, limitations and other features of the Benefit Program in which
          the Member is enrolled,


                                                         5

  SETON MFD!Ci\L CENTER - ITS Hosp Ag.reem<!nt_Busc 12·01-17_ v7
  Base: SETON MEDICAL CENTER· FFS Hosp i\grNmcnt.Basc l 2·01-17_ v7121 I 7Firml.docx v47 rc1' 7/llJ/17
  l'roprictory and ConlicJcnlinl - fl!t11.: Shield of California
Case 2:20-ap-01575-ER                    Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                              Desc
                                         Exhibit Exhibit C-2 Page 8 of 37



                                                                            blue ~ of calif ornia
   L 13      Health Services Contract: is the group or individual contract that describes the Benefit
             Program and the Covered Services to which a Me1nber is entitled. as well as the ivkmber's
            Copaymcnt obligation.

  1.14       Hospital Scr\'iccs: are those Covered Services that Hospital is licensed to provide.

   1.15     Inpatient: is a Member who: (a) is admitted to Hospital as a registered bed patient with
            the expectation of staying overnight. and (b) is receiving services ordered by and under the
            direction of a physician or other health care provider with appropriate medical staff
            privileges at I lospital.

  1.16      Inpatient Services:    are Hospital Services provided to an Inpatient. including: (a) all
            Hospital Services provided to a Member on the same date as the commencement of the
            Member's admission as an Inpatient if related to the condition for ,vhich the Member is
            admitted; (b) all Emergency Services provided to a Member immediately preceding the
            Member's admission as an Inpatient: and (c) transportation services required for treatment
            of the tv1embcr following admission as an Inpatient at Hospital and until discharge.

  l.17      Mcdicallv Necessary or Medical Ncccssitv: means. with respect to the provision of
            medical services. supplies and drugs: (a) required by a Member: {b) provided in accordance
            with recognized professional medical and surgical practices and standards: (c) appropriate
            and necessary for thi: symptoms. diagnosis, or treatment of the Member's medical
            condition: (d) provided for the diagnosis and direct care and treatment of such medical
            condition: (e) not furnished primarily for the convenience of the Member, the Member's
            family, or the treating provider or other provider; (I) furnished at the most appropriate level
            that can be provided consistent with generally accepted medical standards of care; (g) with
            respect to Inpatient Services, could not have been provided in a physician's office. the
            outpatient department of a hospital, or in another less acute facility without adversely
            affecting the Member's condition or the quality of medical care rendered: and (h) consistent
            with Blue Shield Medical Policy mid Blue Shield Medication Policy.

  L l8      Memhcr: is an individual who is eligible for and enrolled in a Benefit Program to which
            this Agreement applies (as identified in Exhibit B) or a health benefit plan of an Other
            Payor (as defined in Section 11.1 hereof).

  1.19      Outpatient Services: are Hospital Services other than Inpatient Services.

  1.20      Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
            certain Inpatient Services identified in this Agreement. nnd. except as olherwise set forth
            in this Agreement. constitutes payment in full for all Hospital Services provided by
            Hospital during each such day.

  l.2 l     Per Visit Rate: is a rate of reimbursement paid by Blue Shield on a per-visit basis for



  SETON MEDICAL CENTER· FFS I losp Agr~<J111c11t_Bas<.! l 2-01-17 _v7
  Base SETON rvlEl>lCAI. CENTER - FFS llo!ip /1gr.:cmc111_ Bn,c I 2-0l-l7 __ \'7 l2 l I 7Final.Jo~x v,17 rev 7/10117
  l'ropridmy and Contitkntial - Bhw Shield ofCnlifom1a
Case 2:20-ap-01575-ER                      Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                           Exhibit Exhibit C-2 Page 9 of 37



                                                                       blue ~ of calif ornia
             certain Outpatient Services identified in this Agreement, and, except as otherwise set forth
             in this Agreement, constitmes payment in full for all Hospital Services provided by
             Hospital during each such day.

  I.22       Provider Apncal: is Hospital's written notice to Blue Shield challenging, appealing. or
             requesting reconsideration of a claim. requesting resolution of billing determinations. such
             as bundling/unbundling of claims/procedure codes or allowances, or disputing
             administrative policies & procedures, administrative terminations. retroactive conlracting,
             or any other issue related to the parties' respective obligations under this Agreement.

  1.23      Provider Manual:       is the set or manuals developed by Blue Shield that set forth the
             operational rules and procedures applicable to Hospital and the perfonnance of services
             hereunder and such other documents used by Blue Shield to determine reimbursement rates
             under the terms of this Agreement, including. without limitation. Blue Shield's [CD-I 0
             Service Category Code File. Hospital Acquired Conditions (HAC) and Never Events (NE)
             Code file (HAC/NE Code rile), Outpatient Surgical Grouper, APG Outpatient Surgical
             Services Grouper Mappings, Outpatient Radiology, Pathology, and Diagnostic Test
             Schedule, Clinical Laboratory Fee Schedule, and Outpatient Pharmaceutical Fee Schedule.

                                            II. OBLIGATIONS OF HOSPITAL

  2.1       Hospital Services Hospital shall provide Hospital Services to Members, as directed by
            Members' treating physicians or as otherwise Medically Necessary, in accordance with the
            terms of this Agreement. Notwithstanding anything in this Agreement to the contrary. this
            Agreement shall not apply to or govern the provision of Hospital Services to Members
            enrolled in HMO programs (including, without limitation, Medicare Advantage) for which
            Hospital receives capitation payments pursuant to a separate capitated hospital agreement,
            if any, between Hospital and Blue Shield.

  2.2       Location and AvaiJabilitv.

            (a)        Hospital Services shall be provided and made reasonably available at the location(s)
                       set forth in Exhibit A hereto. Subject to bed availability and compliance with
                       admission criteria, Hospital will accept Authorized admissions of Members twenty-
                       fot1r (24) hours a day.

            (b)        Hospital shall cooperate and comply with Blue Shield's language assistance
                       program as set forth in the Provider Manual. Nothing in this Section shall be
                       construed as a delegation to Hospital of Blue Shield's obligations pursuant to
                       Section 1300.67.04 of Title 28 of the California Code of Regulations or Section
                       2538.3 of Title IO of the California Code of Regulations, or deemed to limit
                       Hospital's obligations pursuant to Section 1259 of the California Health and Safety
                       Code.

                                                                 7

  SETON MEfJICJ\I. CENTER - FFS llosp Agre,~nwnt_Bns<.! 12-0 l-17_ v7
  Base SETON MEDICAi. CENTER - FFS Hosp Agreement.. Base 1.'HH-l 7__ v712 l l 7Finnl.<locx v47 r<:I' 7110/17
  l'roprictury and Conlid<!nliul - Blue Shii.:ld of California
Case 2:20-ap-01575-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                    Exhibit Exhibit C-2 Page 10 of 37



                                                                     blue (W of california
  2.3      Licensurc & Accreditation. At all times during the term of this Agreement, Hospital shall
           be licensed by the state of California. cerLificd under Title XVIII of the Social Security
           Act. and accredited by The Joint Commission.

  2.4      Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
           accordance with all applicable legal requirements. Hospital shall comply with all federal
           and state Jaws. !icenslng requirements, and professional standards, and provide its services
           in accordance with generally accepted hospital practices and standards prevailing in the
           applicable professional community at the time of treatment. Consistent with Title IO of
           the California Code of Regulations, Section 2240.4, Hospital's primary consideration shall
           be the quality of the health care services rendered to Members.

  2.5      Qualitv Improvement/Case Management/Utilization Management Programs.

           (a)      Hospital shall comply with Blue Shield's Medical Policy and Blue Shield
                    Medication Policy. Without limiting the foregoing, Hospital shall cooperate fully
                    with and participate in Blue Shield's Quality Improvement and Utilization
                    Management Programs, including its Authorization procedures, as set f'orlh in this
                    Agreement and as described in the Provider Manual. Hospital shall comply with
                    the decisions of the Blue Shield Quality Improvement and Utilization Management
                    Programs. If Hospital disputes any such decision, Hospital shall comply with the
                    decision pending resolution of the dispute through the Appeal Process <lescribed in
                    A1ticie IX of this Agreement.

           (b)      Hospital shall cooperate fully with Blue Shield with regard to lhe Healthcare
                    Effectiveness Data and 1nfonnation Set ("HEDIS") measurements, audits.
                    guideline development preventive services utilization, disease/risk management.
                    clinical service monitoring. and quality improvement studies and initiatives.

           (c)      Hospilal shall maintain a quality management program pursuant lo which Hospital
                    will review, on a prospective, concurrent, and retrospective basis. the quality.
                    appropriateness, and level of care furnished to Medicare Advantage Members. Such
                    quality management program shall include, without limitation, an annual
                    evaluation. annual quality management goals, proposed quality management
                    studies. a description of Hospital's quality management committee. and the
                    frequency with ,vhich such committee holds meetings. Hospital shall notify Blue
                    Shield of any material changes to such quality management program. which
                    approval shall not be unreasonably withheld.

  2.6      Service Authorization. Hospital shall comply with the Authorization procedures and
           requirements set forth in the Provider Manual and this Section 2.6. Hospital understands
           and agrees that. except in the case of Emergency Services or as otherwise provided in the
           Provider Manual, Hospital Services must be Authorized in advance by Blue Shield or its
           delegate in order for Hospital to be eligible for payment hereunder. In the case of
                                                          !!

  SETON MEDICAL CEN'll:R - FFS I losp Agrccment_Basc 12-01-17_ v7
  Ousc SETON /\IEO!CJ\I. CENTER - FFS Hosp t\grwnent_Basc 12·0l-17_v7 l 2 I I7Finul.docx v47 rev 7/10/17
  Proprictury and Conlid,:nliul - Blut! Shield nfCulifornin
Case 2:20-ap-01575-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                    Exhibit Exhibit C-2 Page 11 of 37



                                                                    blue ~ of calif ornia
           Emergency Services. Hospital shall obtain Authorization from Blue Shield or its delegate
           as soon as possible, but in no event later than twenty-four (24) hours after any admission.
           or the next occurring non-holiday weekday, whichever is later. Blue Shield will not
           retroactively deny Hospital's claims on the basis of Medical Necessity for services
           reviewed and Authorized pursuant to the Quality Improvement and Utilization
           Management Program, provided that Hospital submitted full and accurate information to
           Blue Shield for review under its Quality Improvement and Utilization Management
           Program. If Hospital fails to obtain Authorization prior to providing Hospital Services to
           a Member. as required, or if Hospital provides services outside of the scope of the
           Authorization obtained, then Blue Shield, or its delegate. shall have no obligation to
           compensate Hospital fbr such services; Hospital will be deemed to have waived payment
           for such services and shall not seek payment from Blue Shield, its delegate. or the Member.

  2.7      Cooperation with Discharge Planning. Hospital shall cooperate fully with Blue Shield
           or its delegate in planning and implementing the discharge of !Vlcmbers from Hospital's
           facility(ies), including, without limitation. providing Blue Shield's on-site / telephonic
           nurse (s) reasonable access lo Hospital's facility(ics) and Members. In the event Hospital
           cannot appropriately discharge a Member due to delays from Blue Shield's lack of
           determination of requested Authorization within established timeframe, Blue Shield shall
           be liable for payment of such additional inpatient days on as Per Diem basis.

  2.8      Phvsician Access. Hospital shall provide each Member's treating physician such access
           to Hospital's facilities as may be appropriate to provide professional services to the
           Member, in accordance with the bylaws, rnlcs, and regulations established by Hospital with
           the approval of Hospital's governing board. Members' physicians shall not be denied staff
           membership or clinical privileges on the basis of sex, race. age, religion, color, national
           origin, sexual orientation, disability. or any other criteria lacking professional justification,
           nor will such privileges be arbitrarily delayed. If a Member requires the care of a specialist
           physician, and no such physician who is a Blue Shield Provider has active privileges at
           Hospital, Hospital shall consider. in as rapid a manner as possible. taking into consideration
           possible emergency situations. requests from qualified persons for temporary privileges al
           Hospital, and shall grant such temporary privileges. provided such persons meet and
           conform lo the requirements of Hospital's medical staff bylaws and rules and regulations
           for temporary privileges.

  2.9      Submission of Phvsician Hospital Privilege Roster. Hospital shall provide Blue Shield
           with an updated physician Hospital privilege roster. preferably in electronic format. at least
           annually, as well as upon Blue Shield's request. which shall not exceed two (2) requests
           annually.

  2.10     Provider Manual. Hospital shall comply with the Provider Manual, the terms of which
           are incorporated herein by reference. Blue Shield may, in its sole discretion. periodically
           modify the Provider Manual. Blue Shield will notify Hospital forty~fivc (45) working days
           prior to the effective date of any change to the Provider Manual. Jf Hospital reasonably
                                                         <)


  SETON MEDIC1\L CENTER - FFS l·losp t\gr<:erncnt_Basc 12-01-17_ ,·7
  Base SETON tv!EDICAL CENTER· FFS Hosp Agrccmcnl)!nse l 2·01-17_ v712l I 7Final.tlnc.x v47 rev 7/10117
  Proprietary anti Cm\li<lcntial - Blue Shicl<l ul'California
Case 2:20-ap-01575-ER                  Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                       Exhibit Exhibit C-2 Page 12 of 37



                                                                     blue~ of california
            concludes that a change to the Provider Manual is materinl, Hospital shall notify Blue
            Shield, in writing, prior to the effective date of the change. following receipt of Hospital's
            notice, Hospital and Blue Shield shall confer in good faith regarding lhe change. If
            Hospital and Blue Shield are unable to reach agreement regarding the change within thirty
            (30) days of Hospital's notice, then, within sixty (60) days of Hospital's notice, Hospital
            may elect to terminate this Agreement for cause pursuant to Section I 0.3 hereof. To the
            extent of any conflict between this Agreement and the Provider Manual, the terms of this
            Agreement shall govern.

  2.11      Disclosures. Hospital shall immediately notify Blue Shield in writing of the occurrence
            of any of the following events: (a) toss or restriction of any license or certification required
            in order for Hospital to provide Hospital Services; (b) loss of accreditation by The Joint
            Commission; (c) Hospital is excluded or suspended from participation in, ceases to be
            certified by, or is sanctioned by any state or federal healthcare program. including, without
            limitation, Medicare or Medi-Cal; (d) Hospital's liability insurance is canceled, terminated,
            not renewed, or matel'iatly modified; (e) Hospital becomes a defendant in a lawsuit filed
            by a Member or is required or agrees to pay damages to a Member for any reason; (f) any
            changes to the hospital-based (e.g., emergency. radiology. pathology) physicians or
            physician groups providing services at Hospital: (g) any labor action or work stoppage that
            may materially impact Hospital's operations; (h) a petition is fried to declare Hospital
            bankrupt or for reorganization underthe bankruptcy laws of the Uni led States or a receiver
            is appointed over all or any portion of Hospital's assets; or (i) any act or nature or other
            event or circumstance which has or reasonablj1 could be expected to have a materially
            adverse effect on Hospital's ability to perform its obligations under this Agreement. In
            addition. Hospital shall use best efforts to provide Blue Shield with no fewer than ninety
            (90) days' prior written notice of any proposed material change in the ownership of
            Hospital, or the sale of all or substantially all of the assets of Hospital.

  2.12      INTENTIONALLY LEFT BLANK

                                      Ill. OBLIGATIONS OF BLllE SHIELD

  3.1       Directory & Use of Names.

           (a)        Blue Shield maintains a directory of Blue Shield Providers that is made available
                      to Members. Hospital agrees that the following information may be included in
                      Blue Shield's written and electronic directories. marketing materials. and
                      publications provided to present or potential Members and subscriber groups: (i)
                      Hospital's name. address. and phone number; and (ii) such other types of identifying
                      information regarding Hospital that are reasonable to include in directories.
                      marketing materials. or publications. Blue Shield shall maintain said directory
                      pursuant to state and federal law. including, but not limited to. California Health &
                      Safety Code !367.27.

                                                             IO

  SETON MED!CAL CENTER· FFS lfosp Agrccmcnt_13usc 12-0!-l 7_\'7
  Hnsc Sf.TON MEL)ICA.L CENTER· FFS Hosp Agrccmcnt_Basc l 2·01-17y712l 17Finul.t.locx \'·17 r<!v 7/I0/!7
  Proprietary uml Conliclential •· Rluc Shield ofCalifornb
Case 2:20-ap-01575-ER                 Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                      Exhibit Exhibit C-2 Page 13 of 37



                                                                     blue ij of cal ifornia
            (b)       Hospital may identify itself as a Blue Shield Provider.

            (c)       Except as provided in Sections 3.1 (a) and (b), neither party shall use the other
                      party's name, trademark(s), or service mark(s), without the other party's prior
                      written consent, which consent shall not be unreasonably withheld.

   3.2      Administrative Services . Blue Shield shall perform those services incident to the
            administration of a health care service plan. including, without limitation, processing
            enrollment applications and adjudicating claims for Covered Services that are the payment
            responsibility of Blue Shield.

   3.3      Disclosure of Information.      Blue Shield shall make available to Hospital, upon
            contracting and upon written request, such information as is required by Sections
            1300.71(1) and (o) of Title 28 of the California Code of Regulations. Blue Shield shall
            make such infonnation available in the Provider Manual and on the provider portal of Blue
            Shield's website at W\vw.blueshieldca.com.

                              IV. ELIGIBILITY OF BLUE SHIELD MEMBERS

  4.1       identification Cards & Verification. Blue Shield shall issue identification cards to
            Members as set forth in the Provider Manual. Production of such identification cards shall
            be indicative of, but not conclusive of, a person's status as a Member. Blue Shield shall
            provide or shall make available to Hospital, in fonnats that may be accessed by Hospital
            electronically or telephonically. information regarding Member status.

  4.2      Verification of Eligibility. Hospital shall verify the eligibility of Members in accordance
           with the Provider Manual. 11· Hospilal fails to verify Member eligibility in accordance with
           the Provider Manual, Blue Shield shall have no obligation to compensate Hospital for any
           services provided to patients who arc not Members at the time such services are rendered.
           Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
           by Blue Shield. If Hospital provides Authorized Hospital Services in reasonable reliance
           upon verification of a patient's cligibilily provided by Blue Shield. and such patient is
           subsequently determined not to have been a Member at the time services were provided.
           Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates
           set forth herein, less amounts. if any, due to Hospital from any other health care service
           plan, insurer or third party payor (including Medicare) by which such patient is covered.

  4.3      Payment of Premiums. Payment of Member premiums by Hospital shall be deemed a
           material breach of the Agreement.

             V. BILLING. COMPENSATION & CHARGE MASTER OBLIGATIONS

  5.1      Claims Submission. Hospital shall bill Blue Shield for Hospital Services as follows:

                                                            II

  SETON MEDICAL CENTER· FFS I losp 1\grccmenl_Basc 12·01-17 _ v7
  Bn,c SETON MEDICAL CENTER· ITS I losp Agrccrncnt_Ba,c l 2-0l-l 7_ v712 l 17Final.doc~ 1"17 rev 7/10/17
  Pmprictury nml Cuntidcmial ·- fllu~ Shield orCulifoniiu
Case 2:20-ap-01575-ER              Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                   Exhibit Exhibit C-2 Page 14 of 37



                                                                  blue ~ of cal if ornia

           (a)     Hospital shall bill Blue Shield according to Hospital's Charge Master.

           (b)     Hospital shall bill Blue Shield once for every thirty (30) consecutive days that a
                   Member receives Hospital Services. If Hospital provides Hospital Services to a
                   Member for a period fewer than thirty (30) consecutive days (including any such
                   time period follo,ving a thirty (30)-day period for which Hospital has already billed
                   Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

          {c}      Hospital shall submit claims to Blue Shield within one hundred and eighty ( 180)
                   days following the end of each period described in Section 5.1 (b) or. if Blue Shield
                   is not the primary payor under the coordination of benefits rules described in
                   Section 5.2(e), the date payment or denial is received by Hospital from the primary
                   payor. Blue Shield may deny payment for any claims not received by Blue Shield
                   within one hundred eighty ( 180) days of the end of any such period or date. If
                   Hospital foils to submit a claim in a timely fashion, as .set forth in this Section 5, I.
                   Hospital waives its right to any remedies and to pursue the claim further and may
                   not initiate a demand for arbitration or other legal action against Blue Shield or bill
                   the Member for Hospital Services for which Blue Shield so denied paymenl:
                   provided, however, that Blue Shield shall, upon submission of a Provider Appeal
                   by Hospital. consider good cause for late submission of a claim denied as untimely.

          (d)      Hospital shall use best efforts to submit claims electronically following the
                   procedures set forth in the Provider Manual. If, despite best efforts, Hospital cannot
                   submit claims electronically, Hospital shall submit paper claims using a Form UB-
                   04. or any successor form approved by the American Hospital Association, that
                   includes all information required by the Provider ManuaL In either case. payment
                   by Blue Shield will be made only upon receipt of a complete claim submitted by
                   Hospital in accordance with this Agreement.

          (e)      In the adjudication of claims fbr payment hereunder, Blue Shield may request from
                   Hospital. and Hospital shall provide to Blue Shield, such records as Blue Shield
                   reasonably deems necessary to confinn that individually billed services(s) were
                   rendered and/or were Medically Necessary.

          (f)      Notwithstanding the foregoing provisions of this Section 5.1. if Hospital provides
                   Hospital Services to a Mernbel' and such Hospital Services arc the financial
                   responsibility of a Blm: Shield Provider {including Hospital) who is capitated by
                   Blue Shield for such Hospital Services. Hospital shall submit billings for such
                   Hospital Services to. and seek payment from. such capitated Blue Shield Provider.
                   in accordance with procedures set forth in the Provider Manual. If Hospital is
                   unable to obtain payment from such capitaled Blue Shield Provider. Hospital shalt
                   notify Blue Shield. Blue Shield shall, within sixty (60) days, seek lo resolve the
                   non-payment by the capitated Blue Shield Provider. If a capitated Blue Shield
                   Provider is financially responsible for Hospital Services provided hereunder. and
                                                       12

  SETON MEDICAL CENTER· FFS HospAgrccmcnl_Bnsc 12-0l-17_v7
  Buse SETON MEDICAL CENTER· H'S llosp Agrccmcn1_Busc 12-01-17_ v7121 l 7Finul.ducx 1'47 n:v 7/!0/17
  l'rupri\!lary anJ Confidenti;1l -· Blue Shidd ufCnlit,xni,t
Case 2:20-ap-01575-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                                     Desc
                                    Exhibit Exhibit C-2 Page 15 of 37



                                                                     blue ij of california
                    such Blue Shield Provider docs not have an agreement with Hospital relating to the
                    paymenl for such Hospital Services, Hospital shall accept as payment from such
                    Blue Shield Provider (or from Blue Shield on behalf of the Blue Shield Provider)
                    the l'cirnbursement rates set forth in this Agreement.

  5.2      ComQcnsation Amounts Blue Shield shall pay Hospital in accordance with the following:

           (a)      Except as otherwise specified in Section 5.2(g) and Exhibit E, in· excha11ge for
                    Hospital Services provided to Members enrolled in a Blue Shield Commercial
                    Benefit Program, Blue Shield shall pay Hospital the lesser of: (i) the percentage of
                    Hospital's Allowed Charges specified in the table below, and (ii) the reimbursement
                    rates set forth in this Agreement, in either case, less any applicable Copayment.

                                                                               12/01/l017                   08/01/2018
                                                                              HMO/POS                       HMO/POS
                                                                                100%                          100%
        Percentage of Allowed Charges - Inpatient
                                                                              EPO/PPO                       EPO/PPO
                                                                                100%                          100%
                                                                              J::IMQfPOS                    IIMO/POS
                                                                                 100%                         92.6%
        Percentage of Allowed Charges - Outpatient                             EPO/PPO                      EPO/PPO
                                                                                 100'%                        92.6%


           (b)      In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                    Medicare Advantage Benefit Program, Blue Shield shall pay Hospital the lesser of:
                    (i) the percentage of Hospital's Allowed Charges, as specified in the table below,
                    (ii) the reimbursement rates set forth in this Agreement, and (iii) the rcimbmscmcnt
                    established by the Medicare program for such services, in any case, less any
                    applicable Copaymcnt.

                                                                              12/0l/2017                    08/01/2018
        Percentage of Allowed Charges - Inpatient                                 970,,i,                     97%

        Percentage of Allowed Charges - Outpatient                               100%                         100%


           (c)      Irrespective of whether Hospital is reimbursed pursuant to Subsection (a) or (b) of
                    this Section 5.2. reimbursement is subject to the terms specified in Exhibit D.

           (d)      Payment for Hospital Services shall be made by Blue Shield within the time-frames
                    mandated by applicable state or federal law following receipt of all reasonably
                    necessary information. Hospital shall accept electronic payment for Hospital
                    Services and receive related explanations of payments ("EOPs") via electronic

                                                          13

  SETON MEDICAL CENTER - FFS l!osr 1\grccmcnt_Bust: l2-0l-17 _v7
  Bust1 SETON I\IEDICAL CENTER - FFS Hosp Agrccment_Basc 12-01-17_ \'7l 2 I I 7Finul.docx v47 rev 7110/17
  Propric1t1ry ;mu Conlidcntinl - Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                        Exhibit Exhibit C-2 Page 16 of 37



                                                                    blue tw of calif ornia
                       funds transfer ("ErT'') and electronic remittance advice ("ERAll), respectively.

            (c)        Coordination of benefits. benefit determinations under the Medicare Secondary
                       Payor mies, and Workers' Compensation recoveries shall be conducted by Hospital
                       in accordance with the procedures set forth in the Provider Manual.
                       Notwithstanding Section 5.1 or the foregoing provisions of this Section 5.2. if Blue
                       Shield is not the primary payor under coordination of benefit rules. Hospital shall
                       not make any demand for payment from Blue Shield until all primary sources of
                       payment have been pursued. In such cases. Blue Shield's financial obligation for
                       Hospital Services shall be limited to the amount. if any. which. when added to the
                       amount obtained by Hospital from all primary payors, equals the amount of
                       compensation to which Hospital is entitled under this Agreement for such Hospital
                       Services.

            (f)        Hospital agrees to accept payment pursuant to this Section 5.2. together with
                       applicable Copayments payable by a Member, and coordination of benefit
                       collections and third party recoveries allowed under this Agreement. as payment in
                       full for Hospital Services.

            (g)       If after the Effective Date, Hospital adds to its hospital license a new category of
                      service or service unit (a ''New Service) or if 1-lospital adds a category of service or
                      a new service unit which involves new technology and requires a significant
                      investment in equipment. has a materially higher cost of operation, and is of the
                      type or nature which is customarily carved out as a separate reimbursement
                      category (a "New Technology Service"). the terms of this Agreement will apply lo
                      such New Service and /or New Technology Service as reasonably determined by
                      Blue Shield. Prior to the implementation of such New Service and/or New
                      Technology Service. Hospital shall have the option of providing Blue Shield with
                      sixty (60) days prior written notice of any such addition and requesting that both
                      parties meet and con for in good faith to discuss altering the terms of this Agreement
                      to establish a unique reimbursement rate ,1pplicable to such service on a prospective
                      basis only. Beginning sixty (60) days after proper notice is received by Blue Shield
                      and continuing until such a time as Blue Shield and Hospital have negotiated and
                      agreed upon a new reimbursement rate, Hospital shall accept seventy five pcrcenl
                      (75%) of Hospital's Allowed Charges as payment for such New Service or New
                      Technology Service: provided such category of service or service(s) are Covered
                      Services.

  5.3       Copavments.

            (a)       Hospital shall collect and retain, as additional compensation, the Member's
                      applicable Copayment for Hospital Services provided by Hospital. Copayments
                      for Hospital Services shall be calculated based on the lesser of: (i) the applicable
                      Charge Master rnte, and (ii) the applicable reimbursement rates set forth in this
                                                               14

  SETON l'dEDICAL CENTER· FFS Hosp Agnccmcot_Ba,.: 12-01-17_,7
  Base SETON MEDICAL CENTER· FFS Hosp Agrc.:mcn1_Bnsc 12-0l-17_\'712117Final.do,:x v-17 re\' 7/10/17
  Proprietary and Co11fi,knti11l - Blue Shield of California
Case 2:20-ap-01575-ER                     Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                          Exhibit Exhibit C-2 Page 17 of 37



                                                                         blue (U) of california

                       Agreement. Hospital shall not collect or attempt to collect any Copaymcnt amount
                       if at time of collection the Member's exact Copayment obligation cannot be
                       determined with certainty.

            (h)        Hospital shall not waive a Member's Copayment obligation.

            (c)        Notwilhstanding the foregoing. Hospital acknowledges that cost sharing for
                       Members eligible for both Medicare and Medicaid/l'vlcdi-Cal ("Dual Eligible
                       Members'') is limited to the cost sharing limits established by Medicaid/Medi-Cal.
                       With respect to Hospital Services provided to Dual Eligible Members. Hospital
                       shall accept payment by Blue Shield as payment in full for such Hospital Services,
                       or will separately bill the appropriate State source for any amounts above the
                       Mcdicaid/McdiffCal cost sharing limits.

  5.4       Ovcrpavment Recovorics. Blue Shield may request a refund of any overpayment il has
            made to Hospital within three hundred sixty-five {365) days of the date the payment was
            made, or as othenvise provided by law, unless the overpayment was the result of fraud or
            misrepresentation on the part of Hospital (in which case, Blue Shield shall not be so time-
            barred from seeking such a refund). Blue Shield's procedures for notification of
            overpayments and notification of recovery of overpayments shall comply with Section
             1300.7 l(d) of Title 28 of the California Code of Regulations. If. within forty-five (45) days
            of receipt of such request, Hospital fails to either repay the overpaid amounts or give
            written notice to Blue Shield contesting the overpayment, Blue Shield shall have the right
            to recoup the overpayment from subsequent payments due to Hospital under this or any
            other agreement between Hospital and Blue Shield. In the event that Hospital files a formal
            appeal/dispute with Blue Shield within forty~fivc (45) days of Blue Shield's written refund
            request, Blue Shield \viii not offset the disputed amount against other payments until the
            matter has been resolved through the Provider Appeals and Dispute Resolution process. In
            addition, if Blue Shield determines Hospital has overcharged an individual properly
            identified as a Member of an Other Payor (as defined in Section l 1.1 ), upon notification
            by Blue Shield of such overcharge, Hospital shall promptly refund such overpayment to
            Blue Shield, such Other Payor or to the Member. as applicable.

  5.5       Charge Master Notifications. Hospital shall provide Blue Shield with notification
            relating to changes in l-lospital's Charge t\ faster as follows:
                                                                     1




            (a)        Hospital shall notify Blue Shield in writing no fewer than forty-five (45) working
                       days prior to implementing any change(s) to Hospital's Charge Master. Such
                       notification shall include a detailed description of all changes to be made to the
                       Charge Master. as well as the overall percentage increase lo the Charge Master
                       resulting from such change(s). No modification to the Charge Master or the rates
                       charged by Hospital shall be applicable to Hospital Services provided to Members,
                       nor effective with respect to this Agreement, until forty-five (45) working days
                       following Hospital's written notice to Blue Shield pursuant lo this Section 5.5(a).
                                                                15

  SETON MEDIC,\ L CENTER - FFS Hosp Agr..::cm..:nt ..Basc 12-0 I-17 _v7
  Bnsc SETON MEDICAi, Cf:NTER • FFS Hosp Agn:cmcnt_Ansc 12-0l-l 7_v712117Finnl.doc:-: v47 rc1· 7/10/17
  Proprietary and Confitlcntinl - Blui.: Shi.:ld ofCnlifornin
Case 2:20-ap-01575-ER                   Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                        Exhibit Exhibit C-2 Page 18 of 37



                                                                         blue~ of california
                       Notwithstanding the foregoing, Hospital shall have no obligation to notify Blue
                       Shield of any Charge Master increases resulting from routine Charge Master
                       maintenance items that are both: {i) Nomi11al (as defined below); and (ii)
                       implemented to accommodate new Hospital Services. to update miscellaneous
                       charge codes for unique, patient-specific items. or lo update Hospital's underlying
                       pharmaceutical or Implant (as defined in this Agreement) purchase costs. For
                       purposes of this Section 5.5, nNominal" Charge Master increases are. in aggregate,
                       less than one percent ( l %) in any Charge Master Year.

            (b)        In addition to any notice required by Section 5.S(a), upon requcsl, Hospital shall
                       provide Blue Shield with written confirmation, on such form as may be provided
                       to Hospital by Blue Shield, indicating whether Hospital did or did not implement
                       any changes in its Charge Master. Hospital's failure to provide Blue Shield with
                       such written confirmation within thirty (30) days of such request shall constitute a
                       breach of a material term of this Agreement.

  5.6       Adiustments Resulting From Charge Master Increases.

            (a)       In the event of a cumulative increase in Hospital's Charge Master. either on a single
                      date or over a period of time during any Charge Master Year, that exceeds Charge
                      Master ''Modification Allowance" set forth in Section 5.6(d). Blue Shield may
                      decrease all percentage of A !lowed Charges-based reimbursement payable pursuant
                      to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                      decrease shall be effective as of the effective date of the most recent modification
                      to Hospital's Charge Master that caused Hospital to exceed the Modification
                      Allowance. shall be applied to all successive rate periods thereafter. and shall be
                      calculated as follows:

                          l( I + Modification Allowance)/ ( I + Actual Charge Master Increase)]
                                                       x (Current% of Allowed Charges)
                                                       = Adjusted % of Allowed Charges
                                                               Example

                       5% Modification Allowance, 15% Actual Charge Master Increase.
                                        55% of Allowed Charge rate,
                                       (LOS/ 1.15) x 55.0% = 50.2%

            {b)       In the event of a cunrnlativc increase in Hospital's Charge Master, either on a single
                      date or over a period of time during any Charge Master YeaL that exceeds Charge
                      Master "f'vlodification Allowance" set forth in Section 5.6(d). Blue Shield may
                      increase the Stop Loss Attachment Levcl(s) set forth in this Agreement by the
                      amount of the increase. less the Modification Allowance. Such increase shall be
                      effective as of the effective date of the most recent rnodification to Hospital's
                                                                16

  SETON MEDIC A I. CENTER - ffS ! lo~p Agrccmcnt_Ilnsc 12-01-17 _v7
  Basc SETON MEDICAL CENTER· FFS Hosp t\grcc111~11l_B11s.: 12-0l-17_v711117Finul.docx v47 rc1· 7/I0/17
  Proprietary ant.I Conlidcntial -· Blw Shield or California
Case 2:20-ap-01575-ER                     Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                          Exhibit Exhibit C-2 Page 19 of 37



                                                                                blue ij of calif ornia
                        Charge Master that caused Hospital to exceed the Modiftcalion Allowance, shall
                        be applied to all successive rate periods thereafter. and shall be calculated as
                        follows:

                           [( l + Actual Charge Master Increase)/ ( I + Modification Allowance)]
                                              x (Current Stop Loss Attachment Level)
                                              :::c Adjusted Stop Loss Attachment Level




                                                                     Examn_le

                         5% Modification Allowance. 15% Actual Charge Master Increase.
                                 $70.000 current Stop Loss Attachment Level.
                                        ( 1.15 / 1.05) X $70,000 = $76,667

             (c)        If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                        Blue Shield will provide Hospital with an amendment to this Agreement revising
                        Section 5.2 and the then current and all subsequently effective compensation
                        exhibits to reflect the changes to the percentage of Allowed Charges-based
                        reimbursement and Stop Loss Attachment Level(s) resulting from Charge Master
                        increases exceeding the Modification Allowance. Such amendment shall be
                        effective as of the effective date of the most recent modification to Hospital's
                        Charge Master that caused Hospital to exceed the Modification Allowance and,
                        notwithstanding anything in Section 12,i to the contrary, shall be deemed effective
                        without the written consent of Hospital.

             (d)        Hospital's Charge Maslcr "Modification Allowance" is indicated in the table below:

                         CHARGE MAS11ER Yt:AR             ::./    ·•· CHARGE MASn:R MODfflCATl@N ALLOWANCE
                           8/l/17-l l/30/l7                                         0%
                           I 2/ l/ l 7- 7/3 l /I 8                                  8%
                            8/l/ l 8-7/3 l /19                   I                  8%
                        Each 12-Monlh period                                        8%
                       begmning
                          . . on A ugust 151
                                 thereafter


  5.7       Right to Audit Charge Master. Blue Shield shall have the right to audit Hospital's Charge
            Master to enforce the parlies' respective rights and obligations under Sections 5.5 and 5.6
            of this Agreement.

  5.8        Late Charge Master Notification Recoveries Notwithstanding the provisions of Section
             5.4. if Hospital fails to give Blue Shield timely notice of any change to Hospital's Charge
             Master in accordance ,vith Section 5.5 hereof: and pursuant to Section 5.6 such change

                                                                      17

  SETON MEDICAL CENTER - FFS llosp Agrcemcnt_Bnsc 12-01-17_\'7
  Buse SETON MEDICAL CENTER· FFS I Jo5p i\gn::emcnt_Basc 11-01-17_ v712l 17Final.<locx v,17 1cv 7/10/17
  l'ropri<.:tmy and ConliJcntial - Blu,;: Shit.!ld nfCalifornia
Case 2:20-ap-01575-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                    Exhibit Exhibit C-2 Page 20 of 37



                                                                     blue, of california
           would have resulted in a change to the percentage of Allowed Charges-based
           reimbursement paid to Hospital pursuant to Section 5.2. Blue Shield shall have the right to
           recalculate all payments made to Hospital for Hospital Services furnished after the
           effective date of such change and to recover any overpayments resulting from the resulting
           reduction in the percentage of Allowed Charges-based reimbursement. Blue Shield shall
           have the right to recoup the overpayment from subsequent payments due to Hospital under
           this agreement between Hospital and Blue Shield. Within one hundred twenty ( 120) days
           of becoming aware of such Charge Master change, Blue Shield shall provide Hospital with
           a detailed accounting and reconciliation of all resulting overpayments. Hospital shall have
           the right to audit Blue Shield's determinations and object to any determination.

  5.9      BJueCard Claims.

           (a)      lf and for so long as Hospital is contracted with both Blue Shield and another
                    licensee of the Association (as defined in Section 12.12) in the State of California,
                    Hospital shall use best effo1is to increase the number of claims for Hospital Services
                    reimbursable through the BlueCard Program (as defined in the Provider Manual)
                    sent to Blue Shield for processing, as follows:

                    (i)        by twenty-five percent (25%) during the first Agreement Year, relative to
                               the twelve-month period immediately preceding the first Agreement
                               Year; and

                    (ii)        by thirty percent (30%) dming the second Agreement Year. relative lo the
                                first Agreement Year.

           (b)      If and for so long as Hospital is not contracted with another licensee of the
                    Association in the State of California, Hospital shall submit to Blue Shield for
                    processing all claims for medical services (including. without limitation. Hospital
                    Services) furnished by Hospital and reimbursable through the BlueCard Program.

           (c)      Nothing in either Section 5.9(a) or 5.9(b) shall be construed to require Hospital to
                    submit to Blue Shield for processing claims for Hospital Services furnished to a
                    Member enrolled in a benefit plan having an exclusive arrangement with another
                    licensee of the Association in the State of California, it being expressly understood
                    that claims for Hospital Services furnished to a Member enrolled in a benefit plan
                    having an exclusive arrangement with a particular licensee of the Association in the
                    State of California should be sent to and processed by such licensee.

  5.10     Payments to Subcontractors. If Hospital subcontracts with any individual or entity to
           provide Covered Services on behalf of Hospital, Hospital shall process claims from and
           pay such individual or entity for such Covered Services in compliance with the timeliness
           requirements set forth in applicable state and federal law.

                                                          1.
                                                           ,•

  SETON MEDICAL CENTER· FFS Hosp Agrcemcnt_Basc 12·0 l-l 7_ v7
  Buse SETON MEDICAL CENTER - FFS llnsp Agrccment_Bnsc l 2-0l-l 7-.v712117l'inal.doc:,; v,17 ri:v 7/10/17
  Propri<!tary nnd Conti<lcntial - Blue Shield ofCalifornin
Case 2:20-ap-01575-ER                 Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                      Exhibit Exhibit C-2 Page 21 of 37



                                                                       blue~ of californict
                                       VI. PROTECTION OF MEMBERS

  6.1      Non-discrimination, Except as otherwise provided in this Agreement, Hospital shall
           provide Hospital Services to Members in the same manner, in accordance with the same
           standards, and with the same level of availability as Hospital provides services to its other
           patients. Hospital shall not discriminate against any Member in the provision of Hospital
           Services on the basis of race, sex. including gender identity and gender expression. color,
           religion, national origin, ancestry, age, marital status. physical or mental handicap, health
           status, disability. need for medical care. utilization of medical or mental health services or
           supplies, sexual preforence or orientation, veteran's status, health insurance coverage,
           status as a Member, or other unlawful basis, including. without limitation, the filing by a
           lvtember of any complaint. grievance, or legal action against Hospital.

  6.2      Charges to Members.

           (a)      Except as expressly set forth in this Agreement. in no event, including, without
                    limitation. nonpayment by Blue Shield or Blue Shield's insolvency or breach of this
                    Agreement. shall Hospital bill, charge. collect a deposit from, impose a surcharge
                    on, seek compensation. remuneration. or reimbursement from, or have any recourse
                    against. a Member, or any individual responsible for such l'vlember's care, for
                    Covered Services. Without lim;ting the foregoing. Hospital shall not seek payment
                    from a Member, or any individual responsible for such Member's care, for Covered
                    Services for which payment was denied by Blue Shield because the bill or claim
                    for such Covered Services was not timely or properly submitted or because such
                    Covered Services were related to a HAC or Never Event (each as defined in Exhibit
                    D hereto). If Blue Shield receives notice of a violation of this Section 6.2. it shall
                    have the right to take all appropriate action. including, without limitation,
                    reimbursing the Member for the amount of any payment made and offsetting the
                    amount of such payment from any amounts then or thereafter owed by Blue Shield
                    to Hospital.

           (b)      Hospital shall not bill or collect from a Member. or any individual responsible for
                    such Member's care. any charges in connection with non-Covered Services. non-
                    Authorized services, or services determined not to be Medically Necessary, unless
                    Hospital has first obtained a written acknowledgment from the Member, or the
                    individual responsible for the Member's care, that such services are not Covered
                    Services, not Authorized, or not Medically Necessary, as the case may be, and that
                    the Member, or the individual responsible for the Member's care, is financially
                    responsible for the cost of such services. Such acknowledgment shall be obtained
                    prior to the time such services are provided to the Member, shall specify the specific
                    services for which the Member, or the individual responsible for the Member's care.
                    is agreeing to accept financial respons1bility, and shall otherwise satisfy the
                    applicable requirements set forth in the Provider Manual. Hospital's compliance
                    with the terms of this Section 6.2(b) shall preserve for the Hospital its right to seek
                                                            19

  SETON !VIFDICAL CENTER - ITS Hosp Agrccmcnt_I3ns..: I 2,0l-l 7_v7
  Base SETON 1\.IEDIC,\L CENTER· FFS llosp Agrccmcnl_Busc 12-01-l 7_ v712 l I 7Final.doc:-i v-l7 re" 7110117
  l'ropri<:tm)' nml Confidcnlial - Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                        Exhibit Exhibit C-2 Page 22 of 37



                                                                     blue~ of california
                      payment from the responsible part for applicable services.

            {c)       In the event of Blue Shield's insolvency or other cessation of operations. Hospital
                      shall continue to provide Hospital Services to Members through the period for
                      which such Members' premiums have been paid or, with respect lo Members
                      enrolled in Blue Shield's Medicare Advantage Benefit Program. the duration of the
                      contract period for which CMS payments have been made. and. with respect to any
                      Member who is an Inpatient on the date of insolvency or other cessation of
                      operations, until the Member's discharge or transfer to another appropriate facility.

            (cl)      The provisions of this Section 6.2 shall: (i) survive the expiration or tennination
                      for any reason of this Agreement; (ii) be constrned to be for the benefit of Members:
                      and (iii) supersede any oral or written contrary agreement (now existing or hereafter
                      entered into) bet,veen Hospital and the Member.

            (c)       This Section 6.2 shall not be modified without the prior approval of the appropriate
                      government regulatory agency.

  6.3       Third Partv Liens. If a Member seeks and obtains a recovery from a third party or a third
            party's insurer for injuries caused to that Member, and only to the extent pem1itted by the
            Member's Evidence of Coverage and by state and federal law, Hospital shall have the right
            to assert a third par1y lien for and to recover from the Member the reasonable value of
            Covered Services provided to the Member by Hospital for the i1~juries caused by the third
            party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
            accordance with the procedures set forth in the Provider Manual. Blue Shield shall
            similarly have the right to assert a lien for and recover for payments made by Blue Shield
            for such injuries. Hospital shall cooperate with Blue Shield in identifying such third party
            liability claims and in providing such information. within such time frames. as set fo11h in
            the Provider Manual. Nothing in this Agreement shall be construed as a waiver of
            Hospital's rights pursuant to California Civil Code Section 3045, I, et seq.

  6.4       Benefits Determination. Blue Shield reserves the right to make all final decisions
            regarding Benefit Program coverage. Hospital shall refer Members who have inquiries or
            disputes regarding such coverage to Blue Shield for response or resolution.
            Notwithstanding the foregoing, this Section does not, and shall not be construed to, prohibit
            any physician from providing any medical treatment or other advice that such physician
            believes to be in the best interest of the patient.

  6.5       Member Comnlaints & Grievances. Hospital shall promptly notify Blue Shield of
            receipt of any claims. including. without limitation, professional liability claims, filed or
            asserted by a Member againsc Hospital. Hospital shall cooperate with Blue Shield in
            identifying, processing. and resolving all Member grievances and other complaints in
            accordance with Blue Shield's complaint/grievance process and time limits set forth in the
            Provider Manual. as well as in accordance with such time limits as required by state and/or
                                                              .rn
  SETON MEDICAL CENTER - FFS Hosp ,\grct.!rncnt_BrL,c 12-0l-l 7__ v7
  Base SETON lvlEDICAL CENTER - FFS Hosp Agrccmcnt_Busc l 2-fl 1-l 7__v7l 1117Final.docx v47 rev 7/11)/17
  Proprictury and C'onfidcntiol - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                       Exhibit Exhibit C-2 Page 23 of 37



                                                                  blue~ of california
            federal law. Hospital shall comply with Blue Shield's resolution of any such complaints or
            grievances and any specific findings, conclusions or orders of the California Department
            of Managed Health Care ("DMHC") (or any successor agency).

  6.6       Medical Ncccssitv Assistance. In all cases where Blue Shield or its delegate is making or
            has made a determination regarding the Medical Necessity of a medical service requested
            or provided to a l'viember. Hospital shall. upon the request of Blue Shield or its delegate,
            assist Blue Shield and/or its delegate in determining or verifying the Medical Necessity of
            such service. provide relevant medical records to Blue Shield and/or its delegate, and
            participate in any grievance, arbitration, and/or other proceedings in which such Medical
            Necessity determination is an issue. In addition. Hospital shall cooperate with and abide
            by the Medical Necessity determination of any external review entity to which Blue Shield
            is either obligated by law lo submit such disputes or with which Blue Shield has
            implemented a program to submit such disputes to external review.

  6.7       Free Exchange of Information, No provision of this Agreement shall be construed to
            prohibit. nor shall any provision in any contract between Hospital and its employees or
            subcontractors prohibit. the free, open and unrestricted exchange of any and all information
            of any kind between health care providers and Members regarding the nature of the
            Member's medical condition, available health care treatment options and alternatives and
            their relative risks and benefits, whether or not coveted or excluded under the Member's
            Benefit Program. and the Member's right to appeal any adverse decision made by Hospital
            or Blue Shield regarding coverage of treatment that has been recommended or provided.
            Hospital shall neither penalize nor sanetion any health care provider in any way for
            engaging in such free, open. and unrestricted communication with a Member or for
            advocating for a particular service on a Member's behalf.

  6.8       Insurance.

            (a)      Hospital shall maintain professional liability (malpractice) insurance and general
                     liability insurance coverage in the minimum amount of One Million Dollars
                     ($1.000,000) per occurrence and Three Million Dollars ($3.000,000) annual
                     aggregate. If Hospital maintains a "claims made" malpractice insurance policy,
                     Hospital shall keep such policy in effect for at least five (5) years following the
                     expiration or termination for any reason of this Agreement or purchase extended
                     reporting coverage {tail insurance) sufficient to ensure that insurance coverage in
                     the amount set forth in this Sec lion 6.8(a) is maintained for claims which arise from
                     services provided by Hospital during the term of this Agreement.

           (b)       Hospital shall maintain Workers' Compensation insurance covering all employees
                     of 1-lospital.

           (c)       Hospital shall notify and provide evidence to Blue Shield at the time of any
                     amendment, change. or modification to such insurance coverage. nnd at any other
                                                             2!

  SETON 1\ffl)ICt\L CENTER - FFS Hosp Agrccmcnt_Busc 12-01-17_ \'7
  Bas,; SETON MEDICAL CENTER· FFS Hosp Agrccm.:nt __Bnsc 12·01-17_v712117rinnl.docx \'47 r.;v 7/I0/17
  l'mpric1my and Confidential - Blue: Shield of C;ilitomin
Case 2:20-ap-01575-ER                Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                     Exhibit Exhibit C-2 Page 24 of 37



                                                                      blue~ of california

                     time upon reasonable request by Blue Shield.

                           VII. MEDICAL RECORDS & CONFIDENTIALITY

  7.1      Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
           medical and other records with respect to services provided to Members. in the same
           manner as for other patients of Hospital. Hospital will require that all physicians treating
           Members at Hospital's facility(ies) create and maintain, in an accurate and timely manner,
           for each Member who has obtained care from such physician. a medical record that is
           organized in a manner that contains such demographic and clinical information as is
           necessary, in the opinion of the Blue Shield medical director and the Hospital medical
           director. to adequately document the medical problems of. and medical services provided
           to, the Member. Such records shall include a historical record of diagnostic and therapeutic
           services recommended or provided by. or under the direction ot: the physician. Such
           records shall be in such a form as to allow trained health professionals. other than the
           physician. to readily determine the nature and extent of the Member's medical problem and
           the services provided and to permit peer review of the care provided. Such records shall,
           upon request. and without unreasonable delay, be made available without charge to Blue
           Shield and its designated agents. Failure to provide such records shall be deemed a material
           breach of the Agreement Without limiting the foregoing, Hospital shall, without charge,
           transmit Member's medical records information to a Member's other providers. to
           Government Officials (as defined in Section 8.1 (a)), and to Blue Shield for purposes of
           utilization management. quality improvement. and other Blue Shield administrative
           purposes. Hospital shall secure from the Member, upon admission or prior to providing
           services. a release of medical information if such a release is required by law.

  7.2      Confidentiality. Hospital and Blue Shield shall comply with all applicable state and
           federal laws regarding privacy and confidentiality of medical information and records,
           including without limitation. mental health records. Hospital and Blue Shield shall develop
           policies and procedures to ensure Member medical records are not disclosed in violation
           of California Civil Code Section 56, et seq., or any other applicable state or federal law.
           To the extent Hospital or Blue Shield receives, maintains, or transmits medical or personal
           information of Members electronically, Hospital and Blue Shield shall comply with all
           state and federal laws relating to protection of such infonnation, including. without
           limitation, the Health Insurance Portability & Accountability Act ("MIPAA '') prnvisions
           on security and confidentiality and any Centers for Medicare and Medicaid Services
           ("CMS") regulations or directives relating to Medicare beneficiaries. Each party agrees that
           it is separately responsible for the implementation of all necessary policies. procedures.
           and training to comply with H [PAA and other laws, rules and regulations pertaining to its
           use. maintenance. and disclosure of patient-related information.

  7.3      Member Access to Records. Hospital shall ensure that Members have access to their
           medical records in accordance with the requirements of state and federal law.

                                                           22

  SETON MEDICAL CENTER - Ff'S Ho,p ,.\grcc111cn1_B11sc 12-01-17_\·7
  Buse SETON tvlEDlCAL CENTER - FFS I lusp ,\grccmcnt_Busc 12·01 ·17_ Y712 l 17Finnl.docx v,17 re\' 7/10117
  Proprietary and Conli,kntial - Blue Shidil of California
Case 2:20-ap-01575-ER               Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                    Exhibit Exhibit C-2 Page 25 of 37



                                                                    blue~ of calif ornia
                    VIII. COOPERATION WITH AUDITS & CERTIFICATIONS

  8.1      Disclosure of Records.

           (a)      Hospital shall comply with all provisions of the Omnibus Reconciliation Act of
                     1980 regarding access to books. documents. and records. Without limiting the
                    foregoing, Hospital shall maintain such records and provide such information to
                    Blue Shield and to the D1V1HC (or any successor agency), the Department of Health
                    and Human Services ("DHHS"), CMS. any Quality Improvement Organization
                    ("QIO") with which CMS contracts, the U.S. Comptroller General, their designees
                    and any other governmental officials entitled to such access by lav,1 (collectively.
                    "Government Onicials") as required by law and as necessary for compliance by
                    Blue Shield with state and federal laws governing Blue Shield. Hospital shall grant
                    lo Blue Shield and/or Government Officials, upon request and within a reasonable
                    amount of time. access to and copies of the medical records. books, charts, papers.
                    and computer or other electronic systems relating to Hospital's provision of health
                    care services to Members, the cost of such services, and payment received by
                    Hospital from the Member (or from others on the Member's behalj). and to the
                    financial condition of Hospital. Such records described herein shall be maintained
                    at least six (6) years from the date of service or in the case of financial records of
                    Hospital, six (6) consecutive fiscal years. and, if this Agreement is applicable to
                    Blue Shield's Medicare Advantage program, ten ( I 0) years from the end of the
                    final contract period between Blue Shield and CMS or the completion of any audit
                    of Blue Shield or its subcontractors by DHHS. the General Accounting Office or
                    their designees (or for a partici1lar record or group of records, a longer time period
                    when CMS or DMHC requests Stich longer record retention and Hospital is notified
                    of such request by Blue Shield), and in no event for a shorter period than as may be
                    required by the Knox-Keene Act and the regulations promulgated thereunder. All
                    books, documents. and records of Hospital shall be maintained in accordance with
                    the general standards applicable to such book. document. or record keeping and
                    shall be maintained during any audit or investigation by Government Officials.

           (b)      Hospital shall, on request. disclose to Government Officials the method and amount
                    of compensation or other consideration to be received by it from Blue Shield or
                    payable by Hospital to its subcontractors. Hospital shall maintain and make
                    available to Government Officials:             (i) its subcontracts: and {ii)
                    compensation/financial records relating lo such subcontracts and compensation
                    from Blue Shield.

           (c)      Upon forty-eight (48) homs' prior notice. Hospital shall make any records of its
                    quality improvement and utilization review activities pertaining to Members and
                    provider credentialing files available to Blue Shield's Quality and Utilization
                    Review Committee. Such sharing of records shall be in accordance with. and
                    limited as required by. Section 1157 of the California Evidence Code and Section


  SETON MEDICAL CENTER· FFS Hosp Agrc.:m~nU!asc 12·0 l-17_-\ 7
  Base SETON MEDICAL CENTER • FFS Ho~p Agrccmcnt_B.isc 12-01-17_ v7121 l 7Fina!.docx v,l7 ri::v 7110/l 7
  Pmprietnry ond Conli<lcntial -- I31uc Shit:ld ofCalifomiu
Case 2:20-ap-01575-ER                Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                     Exhibit Exhibit C-2 Page 26 of 37



                                                                      blue~ of california
                     1370 of the California Health and Safety Code, and shall not be construed as a
                     waiver of any rights or privileges conferred on either party by those statutes.

           (d)      Hospital shall permit Blue Shield, or its delegate, at Blue Shield's sole cost and
                    expense and with reasonable prior notice to Hospital, to audit the books and records
                    of Hospital as they relate to Hospital's services, billings, claims payments, and
                    reporting pursuant to this Agreement. Hospital may charge Blue Shield a fee of up
                    to T\vo Hundred Fifty Dollars ($250) per audit, which fee shall be waived by
                    Hospital if the audit identifies an overpayment due Blue Shield. Notwithstanding
                    any Hospital audit policy to the contrary, except as provided in this Section 8. 1(cl).
                    Blue Shield shall have no obligation to compensate Hospital for costs associated
                    with. or otherwise pay Hospital in order to conduct. an audit pursuant to Section
                    8. l(d).

  8.2      Site Evaluations.        Hospital shall permit Government Officials and accredi.tation
           organizations to conduct periodic site evaluations and inspections of its facilities and
           records. If a Government Official or accreditation organization finds any deficiencies in
           such facilities or records. Hospital shall substantially correct such deficiencies within thirty
           (30) days of receipt of notice from such Government Official or accreditation organization.
           Hospital shall permit Blue Shield to conduct periodic site evaluations of its facilities. Such
           site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
           Shield. Ir Blue Shield finds any deficiencies in such facilities Hospital shall use reasonable
           cffotts to correct such deficiencies within thirty (30) days of receipt of notice from Blue
           Shield. Hospital and Blue Shield agree that Blue Shield's access to and right lo review
           records pertaining to Members shall be pursuant to Section 7.1 and 8.1, as applicable.

  8.3      Accreditation Survevs. Hospital shall cooperate in the manner described in Sections 8.1
           and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
           Shield by the National Committee For Quality Assurance ("NCQA") or any other
           accrediting organization. Hospital llirther agrees to promptly implement any changes Blue
           Shield deems reasonably required as a result of any such survey.

  8.4      Performance/Compliance Monitoring. Hospital shall cooperate with Blue Shield in the
           performance of any monitoring, studies, evaluations, analyses, or surveys of Hospital's
           performance of services hereunder required by Government Officials. accrediting
           organizations, or the Association (as defined in 12.13). Nothing in this Agreement shall
           prohibit Blue Shield from using, releasing. and/or publishing Hospital performance
           data, pursuant to Health & Safety Code Section 1367.49.

                                       IX. RESOLUTION OF DISPUTES

  9.1      Provider Appeal Resolutions Process.

           (a)      Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply to
                                                           24

  SETON MEDIC /\L CENTER - FFS Hosp i\grccmcnt_Busc 12-0 l-l 7_v7
  Base SETON MEDICAL CENTER - FFS I lo~p /\grccrncnt_Basc 12-01 -17 _v7 l 2117Firwl.doc:-. ,47 n:v 71!0/l 7
  l'rnprictnry an<l Conlidcntiul - Blue Shick! ofCalifornin
Case 2:20-ap-01575-ER                 Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                          Desc
                                      Exhibit Exhibit C-2 Page 27 of 37



                                                                        blue~ of california

                     any and all disputes arising under this Agreement. The Appeal Process shall
                     comply with Sections 1367(h). 1371. 1371.L 1371.2. 1371.22. 1371.35. 1371.36.
                     1371.37. 1371.4, and 1371.8 of the California Health & Safety Code, and Sections
                     1300.71, 1300.71.38, 1300.71.4, and 1300.77.4 ofTitle 28 of the California Code
                     of Regulations. The Appeal Process shall be described in the Provider Manual and
                     on the provider portal of Bille Shield's website at www.blueshieldca.com.

           (b)       The Appeal Process consists of two (2) levels:

                     (i)         Provider Appeal Resolutions Process - Paragrap/1 b{i), lnilio! Appeals
                                 Process. Provider Appeals must be submitted by Hospital. in writing,
                                 within three hundred sixty-five (365) days of Blue Shield's determination,
                                 Jack of action or alleged breach, to the address for lnitial Provider Appeals
                                 provided on the provider portal or Blue Shield's website at
                                 www .hlueshieldca.com.

                     (ii)        Provider Appeal Resolutions Process - Paragraph b(ii). Final Appeal
                                 Process. Any Provider Appeal that is not resolved to Hospital's
                                 satisfaction during the Initial Appeal Process must be submitted to the
                                 Final Appeal Process. All Provider Appeals must be submitted to the Final
                                 Appeal Process by Hospital. in writing, within ninety (90) working days
                                 of Blue Shield's Initial Prnvider Appeal detennination, lo the address for
                                 such Provider Appeals provided on Blue Shield's website al
                                 www .blueshieldca.com.

           (c)       Each Provider Appeal must contain the following information:

                     (i)         Hospital's name:

                     (ii)        Hospital's identification number - the Blue Shield provider identification
                                 number (PIN). tax identification number (TIN), or National Provider
                                 Identifier (NPI):

                     (iii)       Hospital mailing address and phone number;

                     (iv)        Blue Shield's Internal Control Number (ICN). when applicable:

                     (v)        The patient's name, when applicable;

                     (vi)       The patient's Blue Shield subscriber number, when applicable;

                     (vii)      The date of service, when applicable: and


                                                            25

  SETON MEDICAL CENTER· FFS llosp Agrecmcm_Bnsi: 12-01-l 7_v7
  Bose SETON tvf EDICi\L CENTER· FFS Husp :\grecmcnl__ Busc l::l-Ol-l 7_ v712117Firrnl.don; v47 re\' 7/l 0/17
  Proprietary aml ConfiJcntinl - Billi: Shield of'Califomin
Case 2:20-ap-01575-ER                     Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                          Exhibit Exhibit C-2 Page 28 of 37



                                                                      blue (W of calif ornia
                       (viii)        A clear explanation of the issue the provider believes to be incorrect.
                                     including supporting medical records. when applicable.

                       (ix)          In addition, as applicable, bundled appeals must identify individually each
                                     item by using either the ICN or the section of the contract and sequential
                                     nmnbers that are cross-referenced to a document or spreadsheet.

             {d)       This Section 9.1 does not in any way modify the provisions of Section 9.2 hereof
                       relating to arbitration of disputes that cannot be resolved through the Appeal
                       Process. However, if Hospital fails to submit a Provider Appeal to either level of
                       the Appeal Process within the timeframes set forth above, Hospital shall be deemed
                       to have waived its right to any remedies and to pursue the matter further. Without
                       limiting the foregoing, in such instance. Hospital may neither initiate a demand for
                       arbitration pursuant to Section 9.2 of this Agreement nor pursue additional payment
                       from the Member.

             (e)       Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                       the Appeal Process to binding arbitration pursuant to Section 9.2 of this Agreement.
                       Pursuit by Hospital of a dispute through the process described in this Article IX
                       shall neither modify nor relieve Hospital of any obligations to continue to provide
                       services to Members in accordance with and to comply with all terms of this
                       Agreement.

  9.2       Arbitration of Disputes Any dispute {other than a claim of medical malpractice) between
            the parties that exceeds the jurisdiction of Small Claims Coun and that was reviewed
            through. but not resolved by, the Appeal Process set forth in Section 9.1 shall be settled by
            final and binding arbitration in San Francisco. Los Angeles. San Diego or Sacramento.
            California. whichever city is closest to Hospital. Arbitration shall be conducted by and
            under the Commercial Rules of the American Arbitration Association. The arbitrator shall
            be a retired judge of the State of California, unless otherwise agreed to by the parties. The
            arbitration decision shall be binding on both parties, The arbitrator shall be bound by
            applicable state and federal law and shall issue written findings of fact and conclusions of
            law, The arbitrator shall have no authority lo conduct or issue a decision with respect to
            any class arbitration or other claim brought by Hospital on behalf of the general public
            under a statute or regulation that allows an individual to sue on behalf of the Attorney
            General or other federal, state or municipal actor. or in any other representative capacity.
            The arbitrator shall have no authority to award damages or provide a remedy that would
            not be available to such prevailing party in a court of law nor shall the arbitrator have the
            authority to award punilive damages. The cost of the arbitration shall be shared equally by
            Hospital and Blue Shield: provided that each party shall be responsible for its own
            attorneys' fees and costs.

  9.3       Limitation of Actions. A demand for arbitration pursuant to Section 9.2 must be filed
            within twelve ( I2) months of the date of the written decision rendered in !he Final Appeal


  SETON MEDICAL CENTER • fFS Hosp Agrccrnent..Base 12-01-17 _v7
  Bnsc SETON 1\'1EDICi\l. CENTER - FFS Hosp ,\grccmcnt_Busc 12-01-17_v712 I l 7Finul.docx v47 rev 7/101! 7
  !'rnpric!llry and Confidcntilll ·- Blue Shield ofCnliliirnin
Case 2:20-ap-01575-ER             Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                  Exhibit Exhibit C-2 Page 29 of 37



                                                                  blue ij of california
          Process described in Section 9. l (b)(ii) (the "Final Appeal Decision"), notwithstanding any
          communication between the parties that may take place, or payment(s) that may be made.
          subsequent to the Final Appeal Decision related to the lack or action or alleged breach that
          is the su~ject of the dispute. Should the aggrieved party fail to tile a demand for arbitration
          of the dispute within the timeframc set fotth herein, the aggrieved party shall have waived
          its rights and remedies with respect to the alleged breach. The aggrieved party shall have
          no right to pursue any remedy with respect to such alleged breach, including, without
          limitation. initiation of any arbitration or civil action in state or federal court and. if the
          aggrieved party is Hospital, Hospital shall have no right to pursue payment of any disputed
          amounts from the Member.

  9.4     Appeals. In the event Hospital, intentionally or unintentionally, initiates a demand for
          arbitration pursuant to Section 9.2 of this Agreement regarding the alleged underpayment
          ofa claim for reimbursement for Hospital Services and for which Hospital has failed to
          submit a Provider Appeal to both levels of the Appeal Process (an "Unappcalcd Claim"),
          upon notice from Blue Shield. Hospital will immediately dismiss the demand for arbitration
          as to any Unappealed Claim(s) and will reimburse Blue Shield for its reasonable costs and
          attorneys' fees associated with ils defense of the Unappealed Claim(s).

                                        X. TERM & TERMINATION

  10.1    Term. This Agreement shall become effective as of the Effective Date and shall continue
          in effoct for twenty months (20) months thereafter (the "Initial Term"), unless earlier
          terminated as set forth in this Agreement. Unless either party notifies the other party at
          least one hundred eighty ( 180) days prior to the expiration of the Initial Term, this
          Agreement shall automatically renew for additional terms of one (I) year each. unless and
          until terminated as set forth in this Agreement.

  10.2    Termination Without Cause. During the Initial Term. neither party may terminate this
          Agreement without cause. Thereafter. either patty may terminate this Agreement without
          cause by giving to the other party at least one hundred eighty ( 180) days' prior written
          notice of termination. Any termination pursuant to this Section I0.2 shall become effective
          the first day of the calendar month following the expiration of the notice period.

  10.3    Termination for Cause.

          (a)      Either party may terminate this Agreement for material cause following written
                   notice and the opportunity to cure described in Section I 0.3(b). The following shall
                   constitute material cause for termination:

                   (i)        Bv Ho.'ijJital: (A) revocation of Blue Shield's license necessary for the
                              performance of this Agreement; (B) breach by Blue Shield ofnny material
                              term, covenant, or condition of this Agreement; or (C) failure of' Blue
                              Shield and Hospital to agree upon any material change to the Provider
                                                       17

  SETON MEDICAL CENTER· FFS Hosp Agrccmcnt_Basc 12-!ll-17_v7
  Base SETON MEDICAL CENTER - FFS llosp Agrccm..:nt_Bnsc 12-0l-17_ v7!2117Finul.<locx v47 r~v 7110/17
  Proprietary nml Con!idcntinl - Blue Shield t)fC'alifornia
Case 2:20-ap-01575-ER                     Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                          Exhibit Exhibit C-2 Page 30 of 37



                                                                       blue , of calif ornia
                                     Manual in accordance with Section 2.10.

                       (ii)          Bv Blue Shield: (A) commencement of any voluntary or involuntary
                                     proceedings by or against Hospital or a parent. affiliate or subsidiary
                                     Ihereof. under any bankruptcy. reorganization. insolvency or other similar
                                     law of any jurisdiction: (B) any substantial deterioration in the financial
                                     condition of Hospital or a parent, affiliate or subsidiary thereof that is
                                     reasonably shown to impact the Hospital's ability to provide and/or
                                     arrange for the services contemplated hereunder; (C) failure by Hospital
                                     to provide Hospital Services consistent with the standards and/or
                                     procedures set forth in this Agreement and in the Provider Manual; (D)
                                     revocation, termination 1 or restriction of any type of any license required
                                     in order for Hospital to provide Hospital Services pursuant to this
                                     Agreement: or (E) breach by Hospital of any material term, covenant or
                                     condition or this Agreement, including, without limitation. repeated
                                     failure to comply with procedures set forth in the Provider Manual.

            (b)        A party seeking to terminate this Agreement pursuant to Section I 0.3(a) shall notify
                       the other party in writing of the nature of the cause and shall provide the non-
                       terminating patty thirty (30) days from the receipt of such notice to cure or
                       otherwise eliminate such cause. If. within such thirty (30) days, the non-
                       terminating party does not remedy the breach. to the reasonable satisfaction of the
                       terminating party, this Agreement shall terminate at the end of the thirty {30)-day
                       period.

  10.4      Immediate Termination. Notwithstanding any prov1s10n of this Agreement to the
            contrary, Blue Shield may immediately terminate this Agreement, upon written notice to
            Hospital. if: (a) Hospital is excluded from participation in Medicare: (b) Hospital enters
            into a "private contract" with a Member for the provision of services, contrary lo Medicare
            regulations applicable to Blue Shield; (c) Hospital fails to maintain all insurance required
            herein: (d) after consulting with Hospital, Blue Shield determines, in good faith, that
            continuation of this Agreement may reasonably be expected to jeopardize the health,
            safety, or welfare of Members; or (e) after consulting with HospitaL Blue Shield reasonably
            determines that Hospital is likely to be financially unable to provide Hospital Services in a
            competent and timely manner.

  10.5      Effect of Termination. As of the date oftennination. this Agreement shall be considered
            of no further force or effect whatsoever. and each of the parties shall be relieved and
            discharged herefrom, except that:

            (a)        Termination shall not affect: (i) those rights and obligations that have accrued and
                       remain unsatisfied prior to the termination of this Agreement: (ii) those rights and
                       obligations that expressly survive termination of this Agreement; or (iii) any rights
                       or obligations that may arise following termination with respect to any occurrence
                                                                  28

  SETON MEDIC1\L CENTER· FFS Ho,p Agrccrncnt_Basc 12-01-17_ v7
  Base SETON Mf,DICJ\L CENTER - FFS Hosp ,\grccnwnt_Busc l 2-(>l-17_v7121 l 7Finul.doc\ v47 rev 7110/17
  !'rupri..:tnry and Confidential - l3lu,: Shield of California
Case 2:20-ap-01575-ER                 Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                      Exhibit Exhibit C-2 Page 31 of 37



                                                                        blue~ of california
                     prior to termination. All such rights and obligations shall continue to be governed
                     by the terms of this Agreement

           (b)       Following termination, Hospital shall comply with all applicable requirements of
                     the Knox-Keene Act and the regulations promulgated thereunder, including,
                     without limitation, those set forth in California Health & Safety Code Section
                     1373.65.

           (c)       Following termination. Hospital shall continue providing Hospital Services to
                     Members who, as determined by Blue Shield, qualify for completion of Covered
                     Services under California Health & Safety Code Section I 373.96(c) ("Continuity
                     of Care Services"). in accordance with the provisions therein, at seventy-five (75%)
                     of Allowed Charges.

           (d)       Following termination, Hospital shall. at Blue Shield's option. continue providing
                     Hospital Services to Members (other than Members entitled lo Continuity of Care
                     Services) undergoing medical treatment upon the date of termination of this
                     Agreement. for the duration or the Health Services Contracts through which such
                     Members arc enrolled with Blue Shield and for which dues or subscription charges
                     are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                     alternative source of services for each such Member from other Blue Shield
                     Providers at the following rates: Seventy~Fivc Percent (75%) of Hospital Allowed
                     charges for Commercial HMO and PPO Members and One Hundred Percent
                     ( I 00%) of the Medicare Allowable lor Medicare Advantage fv1embers

           (e)       All written, printed. or electronic communications to Members concerning
                     termination of this Agreement shall comply with California Health & Safety Code
                     Section I 373.65(f).

  10.6     Termination Not an Exclusive Remcdl'· The termination of this Agreement by either
           party pursuant to this Article X is not an exclusive remedy. The terminating party shall
           retain and may exercise whatever rights it may have in law· or equity as may be necessary
           lo enforce its rights under this Agreement.

  10. 7    Survival. This Section I0. 7 and the following Sections of this Agreement shall survive
           the expiration or termination for any reason of this Agreement: Sections 5.1, 5.2, 5.3, 5.4,
           5.5,5.6,5.7.5.8,6.1,6.2,6.5,6.6. 7.1, 7.2, 7.3,8.1,9.1,9.2,9.3, 10.5. 12.13, 12.14, 12.15,
            l2.l6and 12.17.

                                                 XI. OTHER PA YORS

  11.1     Other Pavors. Blue Shield may contract with employers, insurance companies,
           associations. health and welfare trusts, or other organizations to provide administrative

                                                             29

  SETON MEDICAL CENTER· FFS l !osp .\grccmcnt_.Bu,c 12-01-17_ \'7
  B[lsc SETON iVlED!Ct\L CENTER - ITS Hosp t\grcem~nt_[fas<: 12-01-17_Y7! 2 l I 7Final.docx ,·.\ 7 rev 7/10/17
  l'roprictary and Conlidcnlial - Blu.; Shield ofCalilhrnin
Case 2:20-ap-01575-ER                Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                     Exhibit Exhibit C-2 Page 32 of 37



                                                                      blue~ o.f california
           services for plans provided by those entities that are not underwritten by Blue Shield
           (including both local and Blue Cross/Blue Shield National Accounts Programs). ln
           addition, Blue Shield may extend this Agreement to managed care arrangements
           established by Blue Shield subsidiaries, or by persons or entities using the network Blue
           Shield has established pursuant to agreements with CareTrusl Networks and Blue Shield
           of California Life & Health Insurance Company. All such entities shall be referred to as
           "Other Payors." Blue Shield shall require that the health programs of Other Payors include
           provisions to encourage the use of Blue Shield Providers (including Hospital).

  11.2     Responsibilitv for Pavment Hospital agrees to look solely to Other Payors for payment
           for services furnished to Members of such Other Payor. If Hospital is unable to obtain
           payment from any Other Payor. Blue Shield shall, upon notice from Hospital. make
           commercially reasonable efforts to assist Hospital in obtaining such payment. 1-lo•,vever,
           any continuing dispute with respect to such payment shall be settled solely between
           Hospital and such Other Payor with good faith facilitation from Blue Shield.

  11.3     Armlicability of Agreement; Identity of Other Payors. The provisions of this
           Agreement shall apply to services rendered to Members enrolled in health benefit programs
           of Other Payors. Blue Shield will periodically give Hospital notice of the identity of Other
           Payors.

                                         XII. GENERAL PROVISIONS

  12.l     Entire Agreement. The attached Exhibits. together with all documents incorporated by
           reference in the Exhibits, and the Provider Manual, as from time to time amended in
           accordance with this Agreement. form an integral part of this Agreement and are
           incorporated by reference into this Agreement. This Agreement constitutes the entire
           understanding and agreement of the parties regarding its subject matter, and supersedes
           any prior oral or written agreements. representations. understandings or discussions among
           the parties with respect to such subject matter. Notwithstanding the foregoing. this
           Agreement shall neither supersede nor replace any capitated HMO (including, without
           limitation. Medicare Advantage) hospital agreement that may exist between Hospital and
           Blue Shield. which agreement shall solely apply wilh respect to the provision of services
           to any HMO Members for whom Hospital has financial responsibility for Covered Services
           under such capilated agreement.

  12.2     Amendments. Except as provided in Section 2.10. Section 5.6(c), and this Section 12.2.
           this Agreement may be amended only by mutual, written consent of Blue Shield and
           Hospital's duly authorized representatives. Notwithstanding the foregoing. if Blue Shield's
           legal counsel determines in good faith that this Agreement must be modified to be in
           compliance with applicable federal or state law or to meet the requirements of accreditation
           organizations that accredit Blue Shield and its providers. Blue Shield may amend this
           Agreement by delivering to Hospital a written aniendment lo this Agreement incorporating
           the legally required modifications (the "Legally Required Amendment"), along with an
                                                          30

  SETON MEDICAL CENTER· FfS llo,p :\gn.:cmcnt_Bnsc l2-0l-l 7_v7
  Base SETON MEDIC;\L CENTER· FFS Hosp Agrcerm:nl_Busc 12-01-17_,-7 I 2 I I 7Finul.docx \'47 r.:,· 7/10/17
  Proprietary and Confid.:ntiul - Blue Shidd of California
Case 2:20-ap-01575-ER              Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                   Exhibit Exhibit C-2 Page 33 of 37



                                                                  blue~ of california
          explanation of why such Legally Required Amendment is necessary. If Hospital does not
          object lo the Legally Required Amendment, in writing, within sixty (60) days following
          receipt thereof. such Legally Required Amendment shall be deemed accepted by Hospital
          and an amendment to this Agreement. If Hospital timely objects to the Legally Required
          Amendment. then Hospital and Blue Shield shall confer in good faith regarding Hospital's
          objection(s). If Hospital and Blue Shield arc unable to resolve Hospital's objcction(s) to
          the parties' mutual satisfaction within thirty (30) days of Hospital's notice, then, within
          sixty (60) days of Hospital's notice. Hospital may elect to terminate this Agreement upon
          ninety (90) days' prior written notice to Blue Shield. Unless Hospital so terminates this
          Agreement, such Legally Required Amendment shall be deemed accepted by Hospital and
          an amendment to this Agreement.

  12.3    Assignment. Neither party shall assign, transfer, or subcontract any of its rights, interests,
          duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
          pledge or otherwise, without the prior written consent of the other party. Without limiting
          the foregoing, the following events shall constitute an assignment of this Agreement for
          purposes of this Section 12.3: (a) the sale. transfer or other disposition of all or substantially
          all of the issued and outstanding voting securities or interests of either party or either party's
          direct or indirect corporate parent; (b) the merger, consolidation or other reorganization of
          either party if, immediately following such transaction, either party or its member(s)
          shareholders or other equity holders (as existing immediately preceding such transaction)
          do not own a majority of all classes orthe issued and outstanding membership interests or
          voting securities of the surviving, consolidated or reorganized entity; and (c) the issuance
          of any class of voting securities or interests by either party (or its successor) if. immediately
          following such transaction. either party's shareholders or other equity holders existing
          immediately preceding such issuance do not own a majority of all classes of the issued and
          outstanding voting securities or interests of either party. Subject to the foregoing, this
          Agreement shall be binding on and shall inure to the benefit of the parties and their
          respective heirs. successors. assigns and representatives.

  12.4    Third Party Beneficiaries. This Agreement shall not confer or be construed to confer any
          rights or benefits to any person or entity other than the parties, and no action to enforce the
          terms of this Agreement may be brought against either party by any person or entity who
          is not a party hereto,

  12.5    Notices. All notices or communications required or permitted under this Agreement shall
          be given in writing and shall be delivered to the party to whom notice is to be given either:
          (a) by personal delivery. in which case such notice shall be deemed given on the date of
          delivery: (b) by next business day courier service (e.g .. Federal Express, UPS or other
          similar service). in which case such notice shall be deemed given on the business day
          following date of deposit with the courier service; (c) by United States mail, first class.
          postage prepaid, in which case such notice shall be deemed given on the third (3rd) day
          following the date of deposit with the United States Postal Service: (d) by United States
          mail, registered, in which case such notice shall be deemed given on the third (3rd) day
                                                       31

 SETON MEDICAL CENTER· ITS llospAgn.:c:mcnt_Basc J2-0!-17_v7
 Base SETON MEOICAL CENTER· FFS lfosp Agrccnwnt_Bas~ 11-01-17_ v711 I I 7Final.<locx v•l7 n:v 7/I0/17
 Proprietary mid Confidc11tiul - Bh1c Shield of'Califomia
Case 2:20-ap-01575-ER                Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                     Exhibit Exhibit C-2 Page 34 of 37



                                                                      blue~ of california
           following the date or deposit with the United States Postal Service: (e) by United States
           mail. certified. return receipt requested, in which case such notice shall be deemed given
           on the third (3rd) day following the date of deposit with the United States Postal Service;
           or (f) by facsimile transmission, in which case such notice shall be deemed given upon
           receipt of facsimile transmission confirmation. Notice shall be delivered or sent to the
           party's address or facsimile number set forth in Exhibit A, or such other address or facsimile
           number as may be provided by a party, from time to time, pursuant to this Section.

  12.6     Independent Contractors. In the performance of each party's work. duties, and
           obligations pursuant to this Agreement each of the parties shall at all times be acting and
           performing as an independent contractor, and nothing in this Agreement shall be construed
           or deemed to create a relationship of employer and employee. principal and agent, partner.
           or joint venturer.

  12.7     Indemnification. Each party agrees to indemnify the other party for. and to defend and
           hold harmless the other party from, any claims, causes of action, or costs, including
           reasonable attorneys' fees, arising out of the indemnifying party's alleged or actual
           negligence or otherwise improper performance of its obligations hereunder. In addition,
           Hospital shall indemnify Blue Shield for any sanctions imposed by CMS upon Blue Shield
           arising out of or related to Hospital's employment of or contract with an individual or entity
           excluded or suspended from participation in Medicare.

  12.8     Waiver of Bn?ach. No delay or failure to require performance of any provision of this
           Agreement shall constitute a \"Vaiver of the performance of such provision or any other
           instance. Any waiver granted by a pa1ty must be in writing, and shall apply solely to the
           specific instance expressly stated. A waiver of any term or condition of this Agreement
           shall not be construed as a waiver of any other terms and conditions of this Agreement. nor
           shall any waiver constitute a continuing waiver.

  12.9     Force Majeure. Neither party is liable for nonperformance or defective or late
           performance of any of its obligations under this Agreement to the extent and for such
           periods of time as such nonperformance, defective performance or late performance is due
           to reasons outside such party's control, including acts of God. war (declared or undeclared).
           action of any governmental authority, riots, revolutions. fire. floods. explosions, sabotage.
           nuclear incidents, lightning, weather. earthquakes, storms, sinkholes, epidemics, or strikes
           (or similar nonperformance or defective performance or late performance of employees,
           suppliers or subcontractors).

  12.10 Confidentiality,      Except as otherwise set forih in this Section 12.10, as necessary to
           Hospital's and Blue Shield's performance hereunder. or as required by law. the
           reimbursement rates set forth in this Agreement shall be confidential. and neither Hospital
           nor Blue Shield shall disclose such rates (other than to Government Officials or to Other
           Payors) without the prior ,vrittcn consent of the other party. Notwithstanding the foregoing.
           nothing in this Agreement shall prohibit Hospital from disclosing to Members and others
                                                          32
  SETON MEDICAL CENTER· FFS llosp Agrccmcnt_Busc 12-0l-17_v7
  Buse SETON MEDlCAL CENTER - FFS l·lusp Agrccmcnt_.l.lnsc 12-0l ·l 7_\'7 l2117Finul.Jocx v47 r.:v 7/10117
  l'ropric!ary u11d Conlidcntial - Blue Shield olTalifomin
Case 2:20-ap-01575-ER                    Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                         Exhibit Exhibit C-2 Page 35 of 37



                                                                        blue~ of california
            the method by which they are compensated (e.g .. capitation, fee for service. etc.}. it being
            acknowledged and understood that it is the precise compensation amounts for which
            confidential treatment is required by this provision. Not,vithstanding the foregoing, nothing
            in this Agreement may be construed to prohibit Blue Shield from disclosing the Agreement
            to the California Public Employees Retirement System (CalPERS). Notwithstanding any
            other provision in the Agreement. Hospital authorizes Blue Shield to disclose this
            Agreement to Cal PERS upon a request by Cal PERS for disclosure of the Agreement.

  12.11 Non-Solicitation. During the term of this Agreement, and for one (I) year thereafter,
        Hospital shall not solicit, induce. or encourage any Member (except those l'vlembers
        covered under Verity Health System Benefit Plan) to disenmll from Blue Shield or select
        another health care service plan for health care services. Notwithstanding the foregoing.
        Hospital shall be entitled to freely communicate with Members regarding any aspect of
        their health status or treatment.

  12.12 Association Disclosure. Hospital hereby expressly acknowledges its understanding that
        this Agreement constitutes a contract between Hospital and Blue Shield. that Blue Shield
        is an independent corporation operating under a. license from the Blue Cross and Blue
        Shield Association, an association of independent Blue Cross and Blue Shield Plans (the
        "Association") permitting Blue Shield to use the Blue Shield Service Mark in the State of
        California, and that Blue Shield is not c~mtracting as the agent of the Association. Hospital
        further acknowledges and agrees it has not entered into this Agreement based upon
        representations by any pel'son other than Blue Shield and no person. entity. or organization
        other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
        Shield's obligations to Hospital created under this Agreement. This Section shall not create
        any additional obligations whatsoever on the parl of Blue Shield other than those
        obi igations created under other prov is ions of this Agreement.

  12.13 Governing Law. This Agreement shall be governed by and construed according to the
        laws of the State of California. including, without limitation. the Knox-Keene Act and the
        regulations promulgated thereunder. Any provision rel1uired to be in this Agreement by
        the Knox-Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield
        and Hospital, whether or not provided in this Agreement.

  12.14 Preemption bv Federal Law. To the extent any of the requirements of the Knox-Keene
        Act and the regulations promulgated thereunder are preempted by federal law applicable
        to the Medicare program, no such requirements shall apply with respect to Blue Shield's
        f\ifedicare Advantage Program.

  12.15 Compliance With Law. Each parly shall comply with all applicable stale and federal
        laws. Without limiting the foregoing:

            (a)       Hospital shall comply ,vith all applicable Medicare laws, regulations. and CMS
                      instructions including, without limitation, Title YI of the Civil Rights Act of 1964,
                                                               33

  SETON MEDICAL CENTER· FFS Hosp Agrccmc111_Busc !2-01-l 7_ "7
  [fasl' SETON MEDICAL CENTER - FFS Ho~p Agr.:crn-:111_Bn,c 12·01-l 7_ \·712117Final.duc:-; v-17 n:v 7110/l 7
  Proprietary and Confidcnlial - Bill.: Shield of California
Case 2:20-ap-01575-ER              Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                   Exhibit Exhibit C-2 Page 36 of 37



                                                                    blue tv of california
                   Section 504 of the Rehabilitation Act of 1973, the Age Discrimination Act of 1975,
                   the Americans with Disabilities Act and shall require its contractors and
                   subcontractors lo do the same. In addition, all such Covered Services shall be
                   performed in a manner consistent and otherwise in compliance with Blue Shield's
                   agreement with CMS. Hospital shall include the requirements of this Section and
                   all other provisions required by fodcral and state laws. including, without limitation.
                   the BBA and related regulations, in all contracts or subcontracts with other
                   providers or entities.

           (b)     To the extent Employee Retirement Income Security Act {"ERISA") statutes and
                   regulations apply to the claims payment and Member complaint functions
                   performed by Hospital, Hospital shall comply with all such requirements.

           (c)     Hospital shall comply with all applicable provisions or the Patient Protection and
                   Affordable Care Act and regulations promulgated thereunder, and shall require its
                   contractors and subcontractors to do the same. In addition, all such Covered
                   Services shall be performed in a manner consistent and otherwise in compliance
                   with Blue Shield's agreement with Covered California. and require its contractors
                   and subcontractors to do the same.

  12.16 Interpr·etation of Agreement. This Agreement shall not be interpreted for or against any
        one party on the basis of which party drafted this Agreement. This Agreement shall be
        governed in all respects, whether as to validity, construction, capacity. perfonnance, or
        otherwise, by the laws of the State of California and such federal laws as are applicable to
        Blue Shield. The captions herein are for convenience only and shall not affect the meaning
        or interpretation of this Agreement If any provision of this Agreement in whole or in part,
        or the application of any provision. in whole or in part is detennined to be illegal. invalid
        or unenforceable by a court of competent jurisdiction, such provision, or part of such
        provision, shall be severed from this Agreement.             The illegality, invalidity or
        unenforceability of any provision, or part of any provision, of this Agreement shall have
        no affect on the remainder of this Agreement. which shall continue in full force and effect.

  12.17 Counterparts. This Agreement may be executed in one or more counterparts. each of
        which shall be deemed to be an original. but all of which together shall constitute one and
        the same instrument.

  12.18 Tiered Benefit Designs and Narrow Network.

          (a)      Hospital acknowledges and agrees that nothing in this Agreement shall limit or
                   otherwise prohibit Blue Shield from at any time developing. marketing and
                   implementing: (i) tiered products, plans, benefit designs or Benefit Programs; (ii)
                   provider networks that tier or rank participating providers (including Hospital) and
                   ,vhcre such tier or rank directly affects the Member's and/or employer's premium,
                   copayrncnt or cost share or restricts or limits network access; and or (iii) narrow,


  SETON tvlEl)[CAL CENTER • FFS Hosp t\gr~cmcnt_Bus~ 12·01-17_ v7
  Ba~c SETON MEDICAL CENTER • FFS Hosp Agrccmcn!J-lasc 12-01-17_ v7121 l 7Finnl.docx v,17 rev 7/10/17
  l'mpritJtary and Confidcntinl - Blue Shield ofCalifomia
Case 2:20-ap-01575-ER                    Doc 1-7 Filed 08/28/20 Entered 08/28/20 13:31:32                                        Desc
                                         Exhibit Exhibit C-2 Page 37 of 37



                                                                          blue~ of california
                     restricted or limited provider networks or products that require Members (or those
                     who pay for their coverage) to pay more for lhe same (or substantially similar)
                     product or benefit design to access all Blue Shield contracted providers compared
                     to a network that does not include Hospital (collectively, "Tiered/Narrow
                     Products"); and

            (b)      Prior to excluding Hospital from, or tiering or ranking Hospital within, any
                     Tiered/Narrow Product, Blue Shield shall provide written notice to Hospital,
                     reasonably prior to implementing or modifying the Tiered/Narrow Product, that
                     explains in detail how the Tiered/Narrow Product will work and Hospital's status
                     within the Tiered/Narrow Product. Upon written request from Hospital. Blue Shield
                     will meet with Hospital to discuss the requirements for participation in the
                     Tiered/Narrow Product and what actions, if any, Hospital must take in order to meet
                     those requirements. However, any such meeting shall not delay Blue Shield's
                     implementation of a Tiered/Narrow Product.




   fN WITNESS WHEREOF, the parties have caused this Agreement to be executed by their authorized
   representatives:

       BLUE SHIELD OF C




            Tille:   Vic..: Pn:sidi:nt. Pmvid..:r Network ,                     Tille:
                                                                                         Chief Financial Officer, Verity Heallh System


            l>ntc:
                     Mwmc~'""~      ::i--/ 7-/ 7j 7=                            Date:    _}_2/_i-+/-17_ _ __
                                         r           I




                                                              35

  SETON iv!EDICAJ. CENTER - FFS Hosp t\grccment_Bnsi.! 12-01-17_v7
  Busl! SETON i'v!EDICAL CENTER • FFS llosp Agn:cmc111_Busc 12-01-l 7_ \'7 I'.! I 17Finat.doc~ 1'47 re\' 7110117
  Proprietary and Confidential - Blue Shield of California
